 

 

CREDIT AGREEMENT

DATED AS OF APRIL 13, 2007

 

ASTEC INDUSTRIES, INC.

AND CERTAIN OF ITS SUBSIDIARIES

and

WACHOVIA BANK, NATIONAL ASSOCIATION



TABLE OF CONTENTS

Article I

1. DEFINITIONS

1.1 Defined Terms

1.2 Accounting Terms

1.3 UCC Terms

1.4 Construction of Terms

1.5 Computation of Time Periods

1.6 Computation of Margin and Financial Covenants

1.7 Reference to Borrower Parties and Bank Parties

1.8 Wachovia Swap Documents

1.9 Bank as Agent for Other Bank Parties

1.10 Appointment of Borrower as Agent for Other Borrower Parties

Article II

2. THE LINE OF CREDIT LOAN

2.1 General Terms

2.2 Disbursement of the Line of Credit Loan

2.3 The Line of Credit Note

2.4 Interest Rate

2.5 Payments of Principal and Interest

2.6 Use of Proceeds

Article III

3. LETTERS OF CREDIT

3.1 Issuance of Letters of Credit

3.2 Reimbursement and Other Payments

Article IV

4. PAYMENTS, ADDITIONAL COSTS, ETC.

4.1 Payment to Bank

4.2 Late Payments

4.3 Prepayments

4.4 Default Rate

4.5 No Setoff or Deduction

4.6 Payment on Non-Business Day; Payment Computations

4.7 Indemnification

4.8 360-Day Year

4.9 No Requirement to Actually Obtain Funds

4.10 Usury Limitation

Article V

5. CONDITIONS PRECEDENT

5.1 Documents Required for the Closing

5.2 Certain Events Required for Closing and for all Advances

5.3 Election to Make Advances Prior to Satisfaction of Conditions Precedent

5.4 Effectiveness

Article VI

6. REPRESENTATIONS AND WARRANTIES

6.1 Existence

6.2 Authority

6.3 Equity Owners

6.4 Material Contracts

6.5 Consents or Approvals

6.6 Violations or Actions Pending

6.7 Affiliates

6.8 Existing Indebtedness

6.9 Material Contracts

6.10 Tax Returns

6.11 Financial Statements

6.12 Good and Marketable Title

6.13 Solvency

6.14 ERISA

6.15 Patents, Copyrights, Etc

6.16 Accuracy of Documents

6.17 Environmental Matters

6.18 Full Disclosure

6.19 Regulated Industries

6.20 Insurance

6.21 Continuing Effectiveness

Article VII

7. COVENANTS

7.1 Affirmative Covenants

7.2 Negative Covenants

7.3 Financial Covenants

7.4 Insurance Covenants

7.5 Maintaining Bank Accounts

7.6 Filing Fees and Taxes

7.7 Further Assurances

Article VIII

8. DEFAULT

8.1 Events of Default

8.2 No Advances After Default

8.3 Acceleration

8.4 General Remedies

8.5 Right of Set-Off

8.6 Additional Remedies

8.7 No Limitation on Rights and Remedies

8.8 Application of Proceeds

8.9 Default Costs

Article IX

9. MISCELLANEOUS

9.1 Construction

9.2 Indemnity

9.3 Bank's Consent

9.4 Enforcement and Waiver by Bank

9.5 No Representation, Assumption, or Duty

9.6 Expenses of Bank

9.7 Attorneys' Fees

9.8 Exclusiveness

9.9 Waiver of Punitive Damages

9.10 Waiver and Release

9.11 Limitation on Waiver of Notice, Etc

9.12 Additional Costs

9.13 Illegality and Impossibility

9.14 Participation

9.15 Binding Effect, Assignment

9.16 Entire Agreement, Amendments

9.17 Severability

9.18 Headings

9.19 Counterparts

9.20 Seal

Article X

10. SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES

10.1 Notices

10.2 Governing Law

10.3 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE



EXHIBIT B

FORM OF NOTICE OF BORROWING



EXHIBIT C

FORM OF NOTICE OF CONTINUATION/CONVERSION



EXHIBIT D

FORM OF NOTICE OF EFFECTIVENESS



SCHEDULE 3.1(B)

LETTERS OF CREDIT



SCHEDULE 6.4

MATERIAL CONTRACTS





CREDIT AGREEMENT

THIS CREDIT AGREEMENT

(this "Agreement"), dated as of April 13, 2007, is made by and among ASTEC
INDUSTRIES, INC., a Tennessee corporation (the "Borrower"), AMERICAN AUGERS,
INC., a Delaware corporation ("AAI"), ASTEC, INC., a Tennessee corporation
("AI"), AI DEVELOPMENT GROUP, INC., a South Dakota corporation ("AID"), AI
ENTERPRISES, INC., a South Dakota corporation ("AIE"), ASTEC INVESTMENTS, INC.,
a Tennessee corporation ("AII"), ASTEC MOBILE SCREENS, INC., a Nevada
corporation ("AMS"), ASTEC SYSTEMS, INC., a Tennessee corporation ("ASI"), ASTEC
UNDERGROUND, INC., a Tennessee corporation ("AUI"), BREAKER TECHNOLOGY, INC., a
Tennessee corporation ("BTI"), BUCKEYE UNDERGROUND, INC., a Tennessee
corporation ("BUI"), BUCKEYE UNDERGROUND, LLC, an Ohio limited liability company
("BUL"), CEI ENTERPRISES, INC., a Tennessee corporation ("CEI"), CARLSON PAVING
PRODUCTS, INC., a Washington corporation ("CPP"), HEATEC, INC., a Tennessee
corporation ("HI"), JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee
corporation ("JCI"), KOLBERG - PIONEER, INC., a Tennessee corporation ("KPI"),
ROADTEC, INC., a Tennessee corporation ("RI"), RI PROPERTIES, INC., a South
Dakota corporation ("RIP"), TELSMITH, INC., a Delaware corporation ("TI"), TI
SERVICES, INC., a South Dakota corporation ("TIS"), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (the "Bank"). As used herein,
capitalized words and phrases shall have the meanings ascribed thereto in
Article I of this Agreement.



W I T N E S S E T H:

WHEREAS

, Borrower has requested that Bank extend certain credit to Borrower, and Bank
is willing to do so on the condition that, among other things, the Borrower
Parties enter into this Agreement, and, subject to the terms and conditions of
this Agreement, Bank has agreed to extend to Borrower a line of credit loan of
up to One Hundred Million and 00/100 Dollars ($100,000,000.00), including a
sub-limit for letters of credit of up to Fifteen Million and 00/100 Dollars
($15,000,000.00).



NOW, THEREFORE

, in consideration of the promises herein contained, and each intending to be
legally bound hereby, the parties hereto agree as follows:



ARTICLE I

1. DEFINITIONS

1.1 Defined Terms

As used herein, the following terms shall have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

"AAI" means American Augers, Inc., a Delaware corporation.

"Acquisition" means any acquisition (whether in a single transaction or series
of related transactions) of (i) any business or division, or all or
substantially all of the assets of any Person, whether through purchase, merger
or otherwise; or (ii) Equity Interests of any Person of twenty-five percent
(25%) or more of the Equity Interests or Voting Power of such Person.

"Adjusted LIBOR Market Index Rate" means an interest rate equal to the sum of
(i) the LIBOR Market Index Rate, plus (ii) the applicable percentage set forth
in the column entitled "LIBOR Margin" in the definition of "Margin" contained in
this Agreement.

"Adjusted LIBOR Rate" means, for each respective LIBOR Rate Interest Period, an
interest rate equal to the sum of (i) the applicable LIBOR Rate, plus (ii) the
applicable percentage set forth in the column entitled "LIBOR Margin" in the
definition of "Margin" contained in this Agreement.

"Advance" means each loan of money or credit made or extended to or for the
benefit of Borrower by Bank pursuant to this Agreement.

"Affiliate" means, as to any Person, each other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person (and a Person shall be deemed to have
control if such Person, directly or indirectly, has rights to exercise Voting
Power to elect a majority of the members of the Governing Body of an applicable
Person).

"Agreement" means this Credit Agreement, as amended or supplemented from time to
time.

"Agreement Effectiveness Material Adverse Change" means the occurrence of a
Material Adverse Change other than a Material Adverse Change by reason of any
event, change, circumstance, effect or state of facts arising out of or
attributable to any of the following: (A) matters affecting the road
construction equipment manufacturing industry generally that do not affect
Borrower's business disproportionately as compared to other similarly situated
participants in the highway construction industry, or (B) any changes in general
economic or financial conditions or markets that do not affect Borrower's
business disproportionately as compared to other similarly situated participants
in the road construction equipment manufacturing industry.

"AI" means Astec, Inc., a Tennessee corporation.

"AIC" means Astec Insurance Company, a Vermont corporation.

"AID" means AI Development Group, Inc., a South Dakota corporation.

"AIE" means AI Enterprises, Inc., a South Dakota corporation.

"AII" means Astec Investments, Inc., a Tennessee corporation.

"Amortization Expense" means the amortization expense of an applicable Person
for an applicable period (to the extent included in the computation of Net
Income), according to Generally Accepted Accounting Principles.

"AMS" means Astec Mobile Screens, Inc., a Nevada corporation.

"Annualized Rolling Period" means the period from the date one year prior to the
applicable date through the applicable date.

"ASI" means Astec Systems, Inc., a Tennessee corporation.

"Asset Disposition" means any sale, assignment, transfer or other disposition of
any assets, business units or other properties of any Member of the Borrower
Consolidated Group (including any interests in property or securities).

"Attorneys' Fees" means attorneys' fees actually incurred at ordinary and
customary rates.

"AUI" means Astec Underground, Inc., a Tennessee corporation.

"Available Amount" of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time.

"Bank" means Wachovia Bank, National Association, a national banking
association.

"Bank Parties" means Bank and any Affiliate of Bank that is now or hereafter
becomes a party to this Agreement, any other Loan Document or any Wachovia Swap
Document.

"Bankruptcy Law" means Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and "Bankruptcy" means the commencement
of any case or other action for relief under Bankruptcy Law.

"Borrower" means Astec Industries, Inc., a Tennessee corporation.

"Borrower Consolidated Group" means (i) Borrower; (ii) each Wholly-Owned
Subsidiary of Borrower; and (iii) OEP, so long as Borrower owns at least
ninety-three percent (93%) of the Voting Power and Equity Interest of OEP;
provided, however, that AIC and the Foreign Subsidiaries shall be excluded from
the Borrower Consolidated Group at the time that the Gross Revenues of AIC and
such Foreign Subsidiaries, in the aggregate, exceed 20% of the Gross Revenues of
the Borrower Consolidated Group (including AIC and the Foreign Subsidiaries)
(each referred to singularly as a "Member of the Borrower Consolidated Group").

"Borrower Parties" means Borrower, Guarantors, and any other Person that
hereafter becomes a party to this Agreement, any other Loan Document or any
Wachovia Swap Document, and which Person is responsible in whole or in part for
any of the Obligations.

"Borrower's Representatives" means the president, chief executive officer, chief
financial officer, and controller of Borrower, and any other Person designated
by Borrower as Borrower's Representatives under this Agreement.

"BTI" means Breaker Technology, Inc., a Tennessee corporation.

"BTL" means Breaker Technology Ltd., an Ontario corporation.

"BUI" means Buckeye Underground, Inc., a Tennessee corporation.

"BUL" means Buckeye Underground, LLC, an Ohio limited liability company.

"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in Charlotte, North Carolina or New York, New York;
provided that in the case of LIBOR Rate Borrowings such day is also a day on
which dealings between banks are carried on in U.S. dollar deposits in the
London interbank market.

"Capital Expenditures" means, without duplication, the sum of (i) all
expenditures made by a Person, directly or indirectly for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that should be, in accordance with Generally
Accepted Accounting Principles, reflected as additions to property, plant or
equipment on a balance sheet of such Person or which have a useful life of more
than one year plus (ii) the aggregate principal amount of all Indebtedness
(including Capitalized Leases) assumed or incurred in connection with any such
expenditures.

"Capitalization" means, with respect to an applicable Person at an applicable
time, the sum of such Person's Funded Debt plus such Person's Tangible Net
Worth.

"Capitalized Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with Generally Accepted Accounting
Principles.

"Cash Collateral Account" means the special cash collateral account established
pursuant to Section 3.3 of this Agreement.

"Cash Management Agreement" means any and all cash management or similar
agreements entered into or in effect between Borrower and Bank during the term
of this Agreement.

"Casualty or Condemnation Event" means, with respect to any property of any
Member of the Borrower Consolidated Group, any loss of, damage to or
condemnation or other taking of, such property for which such Member of the
Borrower Consolidated Group is entitled to receive, or receives, insurance
proceeds, condemnation proceeds or other similar proceeds or awards.

"Change in Control" means an event or series of events by which (i) any Person
or group of Persons acting in concert or other group shall, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, have become, after the date of this Agreement, the "beneficial
owner" (within the meaning of such term under Rule 13d-3 under the Exchange Act)
of Equity Interests of Borrower representing Voting Power having the right to
elect at least 35% of the members of the Governing Body of Borrower; or (ii) the
Governing Body of Borrower shall cease to consist of a majority of the
individuals who constituted the Governing Body of Borrower as of the date of
this Agreement or who shall have become a member thereof subsequent to the date
of this Agreement after having been nominated, or otherwise approved in writing,
by at least a majority of individuals who constitute the Governing Body of
Borrower as of the date of this Agreement.

"Closing" means the time and place of actual execution and delivery of this
Agreement, the Line of Credit Note, and except as waived by Bank, the other
documents, instruments, and things required by Section 5.1 hereof.

"Closing Certificate" means a certificate in form and substance acceptable to
Bank, and signed by a duly authorized representative of each Member of the
Borrower Consolidated Group.

"Commitment Letter" means that certain Commercial Loan Commitment Letter dated
January 31, 2007 from Bank to Borrower.

"Compliance Certificate" means a fully completed and duly executed certificate
delivered by Borrower to Bank and in the form attached hereto as Exhibit "A".

"Consolidated Basis" means the consolidation of the assets, liabilities, income
and losses, as applicable, of the Borrower Consolidated Group, together with a
separate statement of each of the foregoing for each Member of the Borrower
Consolidated Group whose assets, liabilities, income and losses are the subject
of the consolidation.

"CEI" means CEI Enterprises, Inc., a Tennessee corporation.

"CPP" means Carlson Paving Products, Inc., Washington corporation.

"Current Maturities of Long Term Debt" means all payments in respect of Long
Term Indebtedness that are required to be made within one year from the date of
determination, whether or not the obligation to make such payments would
constitute a current Liability of an applicable Person under Generally Accepted
Accounting Principles, excluding, however, any such payment required to be made
on the ultimate maturity date of such Indebtedness.

"Customary Permitted Liens" means, with respect to any Person, any of the
following Liens:

  (A) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
Generally Accepted Accounting Principles;

  (B) Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by Law or arising in such Person's Ordinary Course of Business,
(ii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings, and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
Generally Accepted Accounting Principles;

  (C) deposits made in such Person's Ordinary Course of Business in connection
with workers' compensation or unemployment insurance (including Liens granted by
AIC in cash, cash equivalents or other marketable securities to secure the
reimbursement obligations of AIC with respect to letters of credit issued to
secure the obligations of AIC under workers' compensation insurance policies),
or other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of borrowed money) and
surety, appeal, customs or performance bonds-entered into in such Person's
Ordinary Course of Business;

  (D) encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

  (E) encumbrances arising under leases or subleases of real property that do
not, in the aggregate, materially detract from the value of such real property
or interfere with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

  (F) financing statements with respect to a lessor's rights in and to personal
property leased to such Person in such Person's Ordinary Course of Business
other than through a Capitalized Lease;

  (G) Liens created in such Person's Ordinary Course of Business on assets
subject to rights-of-way, pole attachment, use of conduit, use of trenches or
similar agreements securing such Person's obligations under such agreements;
provided, however, that such Liens apply only to the assets subject to any of
the foregoing agreements;

  (H) judgment Liens in existence for less than 45 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
nationally recognized insurance companies and which do not otherwise result in a
Default; and

  (I) Liens consisting of rights of set-off of a customary nature or bankers'
liens on an amount of deposit, whether arising by contract or operation of law,
incurred in such Person's Ordinary Course of Business so long as such deposits
are not intended as collateral for any obligation.

"Default" means the occurrence of an event described in Section 8.1 hereof
regardless of whether there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default.

"Default Costs" means all Indemnified Losses incurred by Bank by reason of a
Default.

"Default Rate" means a variable per annum rate of interest equal to the lesser
of (1) two percent (2%) in excess of the Interest Rate otherwise payable
hereunder, or (2) the maximum rate allowed by applicable Laws.

"Depreciation Expense" means the depreciation expense an applicable Person for
an applicable period (to the extent included in the computation of Net Income),
according to Generally Accepted Accounting Principles.

"Dividend" means the dividends or other distributions paid by an applicable
Person for an applicable period to such Person's Equity Owners on account of
such Equity Owner being a holder of such Person's Equity Interests, determined
in accordance with Generally Accepted Accounting Principles.

"EBIDA" means, with respect to an applicable Person for the applicable period,
EBITDA minus Income Tax Expense.

"EBITDA" means, with respect to an applicable Person for the applicable period,
Net Income, plus the sum of (without duplication) the following: (i) Interest
Expense, (ii) Income Tax Expense, (iii) Amortization Expense and Depreciation
Expense, and (iv) all other non-cash charges (as such non-cash charges are
determined in accordance with Generally Accepted Accounting Principles).

"Environmental Laws" means all Laws of any Jurisdiction relating to the
governance or protection of the environment, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980
("CERCLA"), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act ("RCRA"), as amended (42 U.S.C. Sections
6901, et seq.), the Clean Water Act, as amended (42 U.S.C. Sections 7401, et
seq.), the Toxic Substances Control Act, as amended (15 U.S.C. Sections 2601, et
seq.).

"Equity Agreements" means any and all agreements of whatever kind by, between or
among Borrower and the Equity Owners of Borrower and relating to the Equity
Interests.

"Equity Interests" means any and all ownership or other equitable interests in
the applicable Person, including any interest represented by any capital stock,
membership interest, partnership interest, or similar interest, but specifically
excluding any interest of any Person solely as a creditor of the applicable
Person.

"Equity Owner" means any Person owning an Equity Interest.

"Equity Owners' Equity" means, at any time, the sum of the following accounts
set forth in a balance sheet of an applicable Person, adjusted to U.S. Dollars
by means of applicable foreign currency exchange rates and prepared in
accordance with Generally Accepted Accounting Principles:

  (A) The par or stated value of all outstanding Equity Interests;

  (B) Capital surplus; and

  (C) Retained earnings.

"ERISA" means the Federal Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and the regulations and published
interpretations thereof.

"ERISA Affiliate" means any Person that would be deemed to be under "common
control" with, or a member of the same "controlled group" as, Borrower or any of
its subsidiaries, within the meaning of the Internal Revenue Code (as applicable
to Plans) or ERISA.

"ERISA Event" means any of the following with respect to a Plan: (i) a
Reportable Event, (ii) a complete or partial withdrawal by Borrower or any ERISA
Affiliate from a Plan that results in liability under ERISA, or the receipt by
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to ERISA or that it intends to
terminate or has terminated under ERISA, (iii) the distribution by Borrower or
any ERISA Affiliate under ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or the receipt by Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against Borrower or
any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under ERISA, or the imposition or threatened imposition
of any Lien upon any assets of Borrower or any ERISA Affiliate as a result of
any alleged failure to comply with the Internal Revenue Code or ERISA in respect
of any Plan, (vii) the engaging in or otherwise becoming liable for a nonexempt
Prohibited Transaction by Borrower or any ERISA Affiliate, (viii) a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Internal Revenue Code by any fiduciary
of any Plan for which Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, or (ix) the adoption of an amendment to any Plan that,
pursuant to the Internal Revenue Code or ERISA, would result in the loss of a
tax-exempt status of the trust of which such Plan is a part of, and Borrower or
an ERISA Affiliate fails to timely provide security to such Plan in accordance
with the provisions of ERISA.

"Event of Default" means the occurrence of an event described in Section 8.1
hereof provided that there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default under Section 8.1.

"Existing Indebtedness" means Indebtedness of the Borrower Consolidated Group as
reflected on the Most Recent Financial Statements, and which Indebtedness is not
being paid or defeased with the proceeds of the Line of Credit Loan at Closing.

"Existing Investments" means Investments of the Borrower Consolidated Group as
reflected on the Most Recent Financial Statements.

"Extraordinary Items" means any gains, receipts, losses, charges or expenses
received or incurred not in an applicable Person's Ordinary Course of Business,
including, without limitation, gains or losses from dispositions of assets
outside the Ordinary Course of Business, tax refunds or penalties, pension plan
reversions, severance costs, plant closures and other operations restructuring
charges, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments, losses from discontinued operations, prepayment charges, costs and
expenses related to the issuance of Equity Interests, Investments and Permitted
Acquisitions (whether or not consummated), changes in accounting principles and
other non-recurring or extraordinary items.

"Fees" means the Unused Fee and the Letter of Credit Facility Fee.

"Financial Covenant Default" means a Default arising out of any breach of any
covenant provided under Section 7.3 of this Agreement.

"Financial Statements" means the Most Recent Financial Statements and the income
statements, balance sheets and other financial statements required to be
delivered by the Borrower Consolidated Group in accordance with this Agreement.

"Fiscal Year" means a twelve-month period of time commencing on the first day of
January.

"Fiscal Year-End" means the end of each Fiscal Year.

"Fixed Charge Coverage" means the quotient which is obtained by dividing (i) the
sum of EBIDA for the Annualized Rolling Period preceding the applicable date,
plus the Lease and Rental Expense for the Annualized Rolling Period preceding
the applicable date, by (ii) the sum of the Current Maturities of Long Term Debt
as of the applicable date plus the Interest Expense, Lease and Rental Expense
and Dividends for the Annualized Rolling Period preceding the applicable date.

"Foreign Subsidiary" means a Subsidiary that is not a U.S. Subsidiary.

"Funded Debt" means, as of an applicable time, without duplication, (a) all of
the Indebtedness of the applicable Person which is Indebtedness (i) for borrowed
money, or (ii) in respect of any Capitalized Lease or the deferred purchase
price of property, whether or not interest-bearing and whether or not, in
accordance with Generally Accepted Accounting Principles, classified as a
current liability or long-term Indebtedness at such date, and whether secured or
unsecured, excluding, however, (b) Indebtedness that is (i) accounts payable and
accrued expenses and other similar current liabilities incurred in such Person's
Ordinary Course of Business, and (ii) all Indebtedness of others guaranteed by
the applicable Person

"Generally Accepted Accounting Principles" means generally accepted principles
of accounting in effect from time to time in the United States applied in a
manner consistent with those used in preparing such financial statements as have
heretofore been furnished to Bank by the applicable Person.

"Governing Body" means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).

"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

"Governmental Authority" means any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining thereto, which has or
asserts jurisdiction over Bank, Borrower, or any property of any of them.

"Gross Revenues" means the net sales of an applicable Person for an applicable
period as determined in accordance with Generally Accepted Accounting
Principles, but excluding all Extraordinary Items and any Income Tax Expense on
such Extraordinary Items and any tax deductions or credits on account of such
Extraordinary Items.

"Guarantors" means AAI, AI, AID, AIE, AII, AMS, ASI, AUI, BTI, BUI, BUL, CEI,
CPP, HI, JCI, KPI, RI, RIP, TI, and TIS (viz., the members of the Borrower
Consolidated Group other than Borrower, BTL, OEP and AIC).

"Guaranty" means that certain Guaranty of even date herewith given by Guarantors
in favor of Bank, as amended from time to time.

"Hazardous Materials" and "Hazardous Substances" means "hazardous materials" and
"hazardous substances" as defined under any applicable Environmental Law.

"HI" means Heatec, Inc., a Tennessee corporation.

"Income Tax Expense" means the income tax expense of an applicable Person for an
applicable period (to the extent included in the computation of Net Income),
determined in accordance with Generally Accepted Accounting Principles.

"Indebtedness" means, with respect to any Person, all items of indebtedness,
obligation or liability, whether matured or unmatured, liquidated or
unliquidated, direct or contingent, joint or several, including, but without
limitation or duplication:

  (A) All obligations of such Person for borrowed money;

  (B) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made;

  (C) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the Ordinary Course of
Business) or discounted with recourse;

  (D) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise:

      (1) To purchase such indebtedness; or

      (2) To purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or

      (3) To supply funds to or in any other manner invest in the debtor;

  (E) All indebtedness secured by (or which the holder of such indebtedness has
a right, contingent or otherwise, to be secured by) any Lien upon property owned
or acquired subject thereto, whether or not the liabilities secured thereby have
been assumed; and

  (F) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with Generally Accepted Accounting Principles, should be
reflected on the lessee's balance sheet.

"Indemnified Losses" means all damages, dues, penalties, fines, costs, amounts
paid in settlement, taxes, losses, expenses, and fees, including court costs and
Attorneys' Fees and expenses.

"Interest Expense" means the interest expense of an applicable Person for an
applicable period (to the extent included in the computation of Net Income),
determined in accordance with Generally Accepted Accounting Principles.

"Interest Rate" means the actual interest rate at which all or any portion of
the outstanding principal amount of a Note bears interest from time to time
during the term of such Note.

"Investment" means any loan or advance to any Person, any purchase or other
acquisition of any Equity Interest or other ownership or profit interest,
warrants, rights, options, obligations or other securities of such Person, any
capital contribution to such Person or any other investment in such Person.

"JCI" means Johnson Crushers International, Inc., a Tennessee corporation.

"Jurisdiction" means each and every nation or any political subdivision thereof.

"KPI" means Kolberg - Pioneer, Inc., a Tennessee corporation.

"Laws" means each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any thereof, whether
now in effect or hereafter enacted.

"Lease and Rental Expense" means the operating lease and rental expense of an
applicable Person for an applicable period (to the extent included in the
computation of Net Income), determined in accordance with Generally Accepted
Accounting Principles.

"Letter of Credit" means any letter of credit issued pursuant to Section 3.1 of
this Agreement.

"Letter of Credit Advances" means all amounts owing to Bank under any Letter of
Credit Agreement, including, without limitation, all drafts paid by Bank under
any Letter of Credit and with respect to which and to the extent that Bank has
not been reimbursed.

"Letter of Credit Agreement" means this Agreement and any other agreement of
Borrower with Bank and relating to Borrower's obligation to reimburse Bank with
respect to amounts paid under any Letter of Credit and/or the granting of a Lien
to Bank to secure any such obligation, together with any and all extensions,
revisions, modifications or amendments at any time made thereto.

"Letter of Credit Commitment" means the lesser of (i) Fifteen Million and 00/100
Dollars ($15,000,000.00); or (ii) the Unused Line of Credit Loan Amount.

"Letter of Credit Facility Fee" means an annual fee payable by Borrower to Bank
with respect to each Letter of Credit, such fee to be payable in advance upon
the issuance of such Letter of Credit and on each anniversary date of issuance
thereafter so long as such Letter of Credit is outstanding, and in an amount
equal to the Available Amount of such Letter of Credit, multiplied by the
applicable percentage set forth in the column entitled "Letter of Credit
Facility Fee" in the definition of "Margin" contained in this Agreement..

"Leverage Ratio" means the ratio of the Funded Debt of the Borrower Consolidated
Group to the EBITDA of the Borrower Consolidated Group.

"LIBOR Market Index Rate" means, for any day, the rate for one month U.S. dollar
deposits as reported on Telerate, page 3750, as of 11:00 a.m. (London time) on
such day, or if such day is not a London business day, then the immediately
preceding London business day (or if not so reported, then as determined by Bank
from another recognized source or interbank quotation).

"LIBOR Rate" means, for the applicable LIBOR Rate Interest Period for each LIBOR
Rate Borrowing comprising part of the same borrowing (including conversions,
extensions and renewals), a per annum interest rate determined pursuant to the
following formula:

LIBOR Rate =

London Interbank Offered Rate


1 - LIBOR Reserve Percentage

"LIBOR Rate Borrowing" means a borrowing bearing interest based at a rate
determined by reference to the LIBOR Rate, each such borrowing to be in the
principal amount of at least $1,000,000.00.

"LIBOR Rate Interest Period" means, as to each LIBOR Rate Borrowing, a period of
one month, two months, three months or six months (as selected pursuant to a
Notice of Borrowing or a Notice of Conversion/Continuation) commencing on the
date of the borrowing (including continuations, conversions and extensions
thereof); provided, however, (i) if any LIBOR Rate Interest Period would end on
a day which is not a Business Day, such LIBOR Rate Interest Period shall be
extended to the next succeeding Business Day (except that where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day), (ii) no LIBOR Rate Interest Period shall extend
beyond the maturity date of the applicable Loan, and (iii) any LIBOR Rate
Interest Period with respect to a LIBOR Rate Borrowing that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Rate Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such LIBOR Rate Interest Period.

"LIBOR Reserve Percentage" means for any day, that percentage (expressed as a
decimal) which is in effect from time to time under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor), as such regulation
may be amended from time to time or any successor regulation, as the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special, or marginal reserves) applicable with respect to
Eurocurrency liabilities as that term is defined in Regulation D (or against any
other category of liabilities that includes deposits by reference to which the
interest rate of LIBOR Rate Borrowings is determined), whether or not Bank has
any Eurocurrency liabilities subject to such reserve requirement at that time.
LIBOR Rate Borrowings shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to Bank. The LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

"Lien" means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.

"Line of Credit Loan" means the line of credit loan which Bank has agreed to
advance to Borrower in accordance with the terms of Article II of this
Agreement.

"Line of Credit Loan Advancement Termination Date" means the earlier of (i) the
Line of Credit Loan Maturity Date, or (ii) the date of the occurrence of an
Event of Default.

"Line of Credit Loan Advances" means all of the Advances of the Line of Credit
Loan.

"Line of Credit Loan Amount" means One Hundred Million and 00/100 Dollars
($100,000,000.00); provided, however, that with respect to any Asset Disposition
(in a single transaction or a series of related transactions) where the value of
the assets so disposed of exceeds ten percent (10%) of the Total Assets of the
Borrower Consolidated Group (as of the time of the disposition), at Bank's
election and upon thirty (30) days' prior written notice to Borrower, Bank may
reduce the Line of Credit Loan Amount in an amount up to the value of the assets
so disposed of.

"Line of Credit Loan Maturity Date" means the date three (3) years from the
Effective Date (as defined in Section 5.4 of this Agreement); provided, however,
that upon Borrower's written request made no later than thirty (30) days prior
to the then existing Line of Credit Loan Maturity Date, such Line of Credit Loan
Maturity Date may be extended for two additional one-year periods of time (but
not beyond the date five (5) years from the Effective Date), provided that as of
the time immediately preceding the commencement of each such additional one-year
period, no Default exists and no Material Adverse Change has occurred since the
prior Line of Credit Loan Maturity Date.

"Line of Credit Note" means that certain Line of Credit Note of even date
herewith from Borrower to Bank, in the principal amount of $100,000,000.00, and
includes any amendment to or modification of such note and any promissory note
given in extension or renewal of, or in substitution for, such note.

"Liquid Assets" means, as of an applicable time, the following, so long as the
same is not subject to any Lien nor subject to any restriction on
transferability, whether imposed under applicable Law, by agreement, or
otherwise: (i) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the applicable time; (ii) certificates of deposit and time
deposits having maturities of six months or less from the applicable time and
issued by any commercial bank organized under the laws of the United States of
America or any state thereof having combined capital and surplus of not less
than $500,000,000; (iii) commercial paper of an issuer rated at least A-1 by
Standard & Poor's Ratings Services ("S&P") or P-1 by Moody's Investor's Service,
Inc. ("Moody's"), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
applicable time; (iv) securities with maturities of one year or less from the
applicable time and issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's; (v) securities with maturities of six months or less
from the applicable time and backed by standby letters of credit by Bank or any
commercial bank satisfying the requirements of clause (ii) of this definition;
(vi) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (i) through (iii) of this
definition; and (vii) publicly traded securities listed on a nationally
recognized securities exchange in the United States.

"Loan Documents" means this Agreement, the Notes, the Guaranty, the Closing
Certificates, the Commitment Letter, and any and all other agreements, documents
and instruments of any kind executed or delivered in connection with, or
evidencing, securing, guaranteeing or relating to, the Loans, whether
heretofore, simultaneously herewith or hereafter delivered, together with any
and all extensions, revisions, modifications or amendments at any time made to
any of the foregoing (but specifically excluding any Wachovia Swap Documents).

"Loans" means the loans and other extensions of credit, if any, being made by
Bank to Borrower pursuant to this Agreement, including, but not limited to, the
Line of Credit Loan and the Letters of Credit.

"London Interbank Offered Rate" means, for any LIBOR Rate Borrowing for any
LIBOR Rate Interest Period therefor, either (a) the rate of interest per annum
determined by Bank (rounded upward to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time),
on the second full Business Day preceding the first day of such LIBOR Rate
Interest Period, and in an amount approximately equal to the amount of the LIBOR
Rate Borrowing and for a period approximately equal to such LIBOR Rate Interest
Period, (b) if such rate is for any reason not available, the rate of interest
per annum determined by Bank (rounded upward to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time), on the second
full Business Day preceding the first day of such LIBOR Rate Interest Period,
and in an amount approximately equal to the amount of the LIBOR Rate Borrowing
and for a period approximately equal to such LIBOR Rate Interest Period
(provided, however, if more than one rate is specified on Reuters Screen LIBOR01
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary to the nearest 1/100 of 1%)), or (c) if neither
of such rates is for any reason available, the rate per annum equal to the rate
at which Bank or its designee is offered deposits in Dollars at or about 11:00
A.M. (London time), two Business Days prior to the beginning of such LIBOR Rate
Interest Period in the interbank eurodollar market where the eurodollar and
exchange operations in respect of its LIBOR Rate Borrowings are then being
conducted for settlement in immediately available funds, for delivery on the
first day of such LIBOR Rate Interest Period for the number of days comprised
therein, and in an amount comparable to the amount of the LIBOR Rate Borrowing
to be outstanding during such LIBOR Rate Interest Period.

"Long-Term Indebtedness" means at any date any Indebtedness which matures (or
the maturity of which may, at the option of the applicable Person, be extended
such that it matures) more than one year after such date.

"Margin" means a percentage based upon the Leverage Ratio of the Borrower
Consolidated Group, as follows:

Leverage Ratio

LIBOR Margin

Letter of Credit Facility Fee

Unused Fee

Less than 1.0 to 1.0

0.5%

0.5%

.125%

Equal to or greater than 1.0 to 1.0, but less than 2.0 to 1.0

0.75%

0.75%

.15%

Equal to or greater than 2.0 to 1.0, but less than 3.0 to 1.0

1.00%

1.00%

.20%

Equal to or greater than 3.0 to 1.0, but less than 4.0 to 1.0

1.25%

1.25%

.25%

Equal to or greater than 4.0 to 1.0

1.50%

1.50%

.25%

"Material Adverse Change" means, as reasonably determined by Bank, and with
respect to any event, act, condition or occurrence of whatever nature (including
events, acts, conditions or occurrences affecting the road construction
equipment manufacturing industry generally and any changes in general economic
or financial conditions or markets), whether singly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon, any of (a) the financial condition, operations, business or
properties of Borrower and the other Members of the Borrower Consolidated Group
taken as a whole (either on a current or forecast economic or financial
accounting basis), (b) the rights and remedies of Bank under the Loan Documents,
or the ability of Borrower and the Members of the Borrower Consolidated Group,
taken as a whole, to perform the obligations under the Loan Documents, taken as
a whole, to which they are a party, or (c) the legality, validity or
enforceability of any Loan Document.

"Material Contract" means any contract or agreement to which any Member of the
Borrower Consolidated Group is a party, by which any Member of the Borrower
Consolidated Group or its properties are bound, or to which any Borrower of the
Borrower Consolidated Group is subject and which contract or agreement (i)
pursuant to its terms provides for payments or receipts by such Person which
might reasonably be expected to exceed $10,000,000.00 during any Fiscal Year; or
(ii) if on account of any breach or termination thereof, might reasonably be
expected to result a Material Adverse Change.

"Material Member of the Borrower Consolidated Group" means, as of an applicable
time, any Member of the Borrower Consolidated Group (a) whose EBITDA exceeds
five percent (5.0%) of the EBITDA of the Borrower Consolidated Group, or (b)
whose Tangible Net Worth exceeds five percent (5.0%) of the Tangible Net Worth
of the Borrower Consolidated Group.

"Most Recent Financial Statements" means the audited balance sheet and income
statement of the Borrower Consolidated Group dated as of December 31, 2006.

"Net Cash Proceeds" means (i) in the case of any Casualty or Condemnation Event,
the aggregate cash proceeds of insurance, condemnation awards and other
compensation received by any Member of the Borrower Consolidated Group in
respect of such Casualty or Condemnation Event less (x) reasonable fees and
expenses incurred by such Person in connection therewith, (y) contractually
required repayments of Indebtedness to the extent secured by Liens on the
property subject to such Casualty or Condemnation Event, and (z) any income or
transfer taxes paid or payable by such Person as a result of such Casualty or
Condemnation Event; and (ii) in the case of any Asset Disposition, the aggregate
cash payments received by any Member of the Borrower Consolidated Group in
connection therewith, less (x) reasonable fees and expenses incurred by such
Person in connection therewith, (y) Indebtedness to the extent the amount
thereof is secured by a Lien on the property that is the subject of such Asset
Disposition and the transferee of (or holder of the Lien on) such Property
requires that such Indebtedness be repaid as a condition to such Asset
Disposition, and (z) any income or transfer taxes paid or payable by such Person
as a result of such Asset Disposition.

"Net Income" means the net income of an applicable Person for an applicable
period as determined in accordance with Generally Accepted Accounting
Principles, but excluding for purposes of determining any financial ratios under
this Agreement, all Extraordinary Items and any Income Tax Expense on such
Extraordinary Items and any tax deductions or credits on account of such
Extraordinary Items.

"Non-Capitalized Lease" means any lease other than a Capitalized Lease.

"Notes" means the Line of Credit Note and any other notes delivered by Borrower
to Bank pursuant to this Agreement.

"Notice of Borrowing" means a notice from a Borrower's Representative in form
and substance satisfactory to Bank, such Notice of Borrowing to be substantially
in the form attached hereto as Exhibit "B".

"Notice of Conversion/Continuation" means a notice from a Borrower's
Representative in form and substance satisfactory to Bank, such Notice of
Conversion/Continuation to be substantially in the form attached hereto as
Exhibit "C".

"Notice of Issuance" means a notice from Borrower to Bank to be made by
telephone and confirmed in writing, specifying therein the information as may be
reasonably required by Bank with respect to the issuance of any Letter of Credit
under this Agreement.

"Obligations" means the obligations (including obligations of performance) and
liabilities of any Borrower Party to any Bank Party of every kind and
description whatsoever, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, contracted or arising, or
acquired by any Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as maker, endorser, surety, guarantor, general
partner, drawer, tort-feasor, indemnitor, account party with respect to a letter
of credit or otherwise, and whether or not arising out of, incurred pursuant to
and/or in connection with any Loan Document or Wachovia Swap Document, and any
and all extensions and renewals of any of the same, including but not limited to
the obligation:

  (A) To pay the principal of and interest on the Notes in accordance with the
respective terms thereof and/or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefor;

  (B) To pay, repay or reimburse Bank for all amounts owing hereunder and/or
under any of the other Loan Documents, including the Reimbursement Obligation
and all Indemnified Losses and Default Costs;

  (C) To pay, repay or reimburse to Bank Party the Wachovia Swap Obligations;
and

  (D) To reimburse Bank, on demand, for all of Bank's expenses and costs,
including Attorneys' Fees and expenses of Bank's counsel, in connection with the
preparation, administration, amendment, modification, or enforcement of this
Agreement and the documents required hereunder, including, without limitation,
any proceeding brought or threatened to enforce payment of any of the
obligations referred to in the foregoing paragraphs (A), (B), and (C).

"OEP" means Osborn Engineered Products SA (Pty) Ltd., a South African
corporation.

"Ordinary Course of Business" means an action taken by a Person only if:

  (A) Such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

  (B) Such action is not required to be authorized by the Governing Body of such
Person pursuant to applicable Laws; and

  (C) Such action is similar in nature and magnitude to actions customarily
taken in the ordinary course of the normal day-to-day operations of other
Persons that are in the same or a related line of business as such Person.

"Organizational Documents" means (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
articles of organization and the operating agreement of a limited liability
company, (v) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person, and (vi) any amendment to
any of the foregoing.

"Participant" means any bank, financial institution, Affiliate of Bank, or other
entity which enters into a participation agreement with Bank and/or to whom Bank
assigns all or a portion of its rights and obligations under this Agreement.

"Payment Due Date" means (i) with respect to any payment of interest accruing at
the LIBOR Market Index Rate, the last day of each calendar month during the term
of this Agreement; and (ii) with respect to any payment of interest accruing on
any LIBOR Rate Borrowing, the date of expiration of the applicable LIBOR Rate
Interest Period.

"Permitted Acquisition" means any Acquisition if

  (A) The business acquired is a Permitted Line of Business;

  (B) Any securities given as consideration therewith are securities of
Borrower;

  (C) Immediately after the Acquisition, the business so acquired (and the
assets constituting such business) shall be owned and operated by Borrower or
another Member of the Borrower Consolidated Group;

  (D) No Default shall have occurred and be continuing at the time of the
consummation of such Acquisition or would exist immediately after such
Acquisition;

  (E) With respect to any Acquisition with an acquisition amount of
$5,000,000.00 or more, Borrower shall have delivered to Bank a pro-forma
compliance certificate demonstrating that, on a pro-forma basis, after giving
effect to the Acquisition, (i) the ratio of Funded Debt to Capitalization of the
Borrower Consolidated Group shall not exceed 0.20 to 1.00, and (ii) such
Acquisition would not give rise to a Financial Covenant Default as of the
consummation of the Acquisition, or a Financial Covenant Default during the
one-year period following the consummation of such Acquisition; and

  (F) Any other Acquisition that may be approved in writing by Bank from time to
time.

"Permitted Indebtedness" means:

  (A) The Loans;

  (B) The Existing Indebtedness (other than Existing Indebtedness being paid off
with the proceeds of the Loan);

  (C) Indebtedness otherwise expressly permitted under the terms of this
Agreement or any other Loan Document, if any;

  (D) Indebtedness arising under any Wachovia Swap Document;

  (E) Any Indebtedness arising under any Swap Document entered into as a result
of the compliance with any affirmative covenant of any Member of the Borrower
Consolidated Group set forth in any Loan Document;

  (F) Indebtedness incurred in the applicable Person's Ordinary Course of
Business (including the reimbursement obligations of AIC under letters of credit
issued for the account of AIC to secure the obligations of AIC under workers'
compensation insurance policies issued on its behalf) and not incurred through
the borrowing of money, provided that such Indebtedness is either Unsecured
Indebtedness or Indebtedness secured by a Permitted Lien;

  (G) Subordinated Debt;

  (H) Capital leases and purchase money Indebtedness in an aggregate amount not
to exceed $10,000,000.00 at any one time outstanding;

  (I) Indebtedness of a Person assumed by a Member of the Borrower Consolidated
Group in connection with a Permitted Acquisition not to exceed $10,000,000.00;

  (J) Indebtedness of Foreign Subsidiaries owing to a Borrower Party by a Member
of the Borrower Consolidated Group (provided that the total amount owing by
Foreign Subsidiaries, in the aggregate, to all the Borrower Parties shall not
exceed $10,000,000.00 at any time);

  (K) Unsecured Indebtedness in the form of a seller note executed by one or
more Members of the Borrower Consolidated Group in favor of the seller thereof
in connection with a Permitted Acquisition to evidence a hold-back in the
purchase price or to otherwise represent the deferred payment of the purchase
price in connection with such Permitted Acquisition, in an amount not to exceed
25% of the acquisition consideration for such Permitted Acquisition;

  (L) Indebtedness owing to a Member of the Borrower Consolidated Group;

  (M) Guaranties by any Member of the Borrower Consolidated Group of any
Indebtedness permitted to be incurred hereunder;

  (N) Unsecured Indebtedness (other than Indebtedness specified in clauses (A)
through (M) above) in an aggregate amount that shall not exceed $15,000,000.00
at any time; and

 (O) Any other Indebtedness that may be approved in writing by Bank from time to
time.

"Permitted Investments" means:

  (A) Liquid Assets;

  (B) Purchases and acquisitions of inventory, supplies, materials and equipment
in the Ordinary Course of Business;

  (C) Investments consisting of loans and advances to employees for reasonable
travel, relocation and business expenses in the Ordinary Course of Business or
prepaid expenses incurred in the Ordinary Course of Business;

  (D) Investments consisting of Permitted Indebtedness and Permitted
Acquisitions;

  (E) Existing Investments;

  (F) Investments in the form of guaranties of Indebtedness permitted under
Section 7.2(F) hereof;

  (G) Investments in Foreign Subsidiaries after the date hereof in an amount not
to exceed $10,000,000.00;

  (H) Investments (other than Investments specified in clauses (A) through (G)
above) in an aggregate amount that shall not exceed $25,000,000.00 at any time;
and

  (I) Any other Investments that may be approved in writing by Bank from time to
time.

"Permitted Liens" means:

  (A) Customary Permitted Liens;

  (B) Liens securing Permitted Indebtedness assumed in connection with a
Permitted Acquisition (so long as such Lien was not created in contemplation of
such Permitted Acquisition);

  (C) Liens on the assets of Foreign Subsidiaries to secure Indebtedness
permitted by clause (J) of the definition of "Permitted Indebtedness";

  (D) Liens securing the Indebtedness permitted by clauses (H) and (L) of the
definition of "Permitted Indebtedness" so long as such Lien does not secure more
than 100% of the purchase price of the assets acquired with such Indebtedness;
and

  (E) Any other Liens that may be approved in writing by Bank from time to time.

"Permitted Line of Business" means the business engaged in by Borrower or
another Member of the Borrower Consolidated Group as of the date of this
Agreement, and businesses reasonably related or ancillary thereto or reasonable
extensions thereof.

"Permitted Pro Forma Adjustments" means, as applied to any Permitted Acquisition
after the date of Closing, any adjustment to the actual results of operations of
such Person or business unit that are permitted to be recognized in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Act of 1933 or that otherwise reflect verifiable and adequately
documented severance payments and reductions in, among other items, officer and
employee compensation, insurance expenses, interest expense, rental expense, and
other overhead expense, and other quantifiable expenses which are not
anticipated to be incurred on an ongoing basis following consummation of such
Permitted Acquisition.

"Permitted Transfers of Assets" means any Asset Disposition which is:

  (A) a sale of Inventory in the Ordinary Course of Business;

  (B) an Asset Disposition between Borrower Parties;

  (C) an Asset Disposition of Permitted Investments;

  (D) an Asset Disposition other than Inventory if, in a single transaction or
series of related transactions, the consideration paid therefor is $5,000,000.00
or less;

  (E) an Asset Disposition (in a single transaction or a series of related
transactions) where the value of the assets so disposed of exceeds ten percent
(10%) of the Total Assets of the Borrower Consolidated Group (as of the time of
the disposition), and if (i) Bank is provided at least thirty (30) days prior
written notice of such Asset Disposition, and (ii) any Net Cash Proceeds from
such Asset Disposition are paid as a prepayment of the Loans as and when
required by Section 4.3(B) of this Agreement, and (iii) immediately prior to
such Asset Disposition, and after giving effect to such Asset Disposition, no
Default would exist; and

  (F) Any transfer arising from the termination of any Swap Document, if such
termination does not give rise to a Default.

"Person" means any individual, corporation, partnership, limited partnership,
limited liability company, association, joint-stock company, trust,
unincorporated organization, joint venture, court or Governmental Authority.

"Petroleum Products" means "petroleum products" as defined under any applicable
Environmental Law.

"Place for Payment" means a place for payment as from time to time designated by
Bank, which place for payment currently is at the address of Bank as hereinafter
provided for with respect to notices.

"Plans" means all Single Employer Plans and Multiple Employer Plans, both as
defined in ERISA.

"Prohibited Transaction" means a "prohibited transaction" as defined in ERISA.

"Quarter" means a period of time of three consecutive calendar months.

"Quarter-End" means the last day of each of the months of March, June,
September, and December.

"Real Property" means the real property owned by any Member of the Borrower
Consolidated Group, or in which any such Person has a leasehold interest.

"Records" means correspondence, memoranda, tapes, discs, microfilm, microfiche,
papers, books and other documents, or transcribed information of any type,
whether expressed in ordinary or machine language, and all filing cabinets and
other containers in which any of the foregoing is stored or maintained.

"Regulation T", "Regulation U", and "Regulation X" means Regulation T,
Regulation U, and Regulation X, respectively, of the Board of Governors of the
Federal Reserve System as now or from time to time hereafter in effect and shall
include any successor or other regulation or official interpretation of said
Board of Governors relating to the extension of credit by banks for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

"Reimbursement Obligation" means the obligation of Borrower to pay the amounts
required under Section 3.2 of this Agreement.

"Reportable Event" means a "reportable event" as defined in Section 4043(c) of
ERISA, but excluding events for which reporting has been waived.

"Responsible Officers" means the president, chief executive officer and chief
financial officer of Borrower.

"RI" means Roadtec, Inc., a Tennessee corporation.

"RIP" means RI Properties, Inc., a South Dakota corporation.

"Solid Wastes" means "solid wastes" as defined under any applicable
Environmental Law.

"Solvent" and "Solvency" mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

"Subordinated Debt" means any Indebtedness of any Member of the Borrower
Consolidated Group which is the subject of a subordination agreement reasonably
acceptable to and approved by Bank.

"Subsidiary" means, as to any Person (the "first person"), another Person (the
"second person") with respect to which such first person directly or indirectly
through one or more intermediaries, controls such second person (and a first
person shall be deemed to have control if such first person, directly or
indirectly, has rights to exercise Voting Power to elect a majority of the
members of the Governing Body of the second person).

"Swap Documents" means (A) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing); (B) any combination of the
foregoing; or (C) any master agreement for any of the foregoing, as any of the
foregoing may be amended or supplemented from time to time.

"Tangible Net Worth" means, at any time with respect to an applicable Person,
Equity Owners' Equity, plus Subordinated Debt, less the sum of:

  (A) Any surplus resulting from any write-up of assets subsequent to the date
of Closing;

  (B) Goodwill, including any amounts, however designated on a balance sheet of
such Person, representing the excess of the purchase price paid for assets or
stock acquired over the value assigned thereto on the books of such Person;

  (C) Patents, trademarks, trade names and copyrights;

  (D) Any amount at which shares of Equity Interests of such Person appear as an
asset on such Person's balance sheet;

  (E) Loans and advances to Affiliates, stockholders, directors, officers or
employees (other than Subordinated Debt);

  (F) Deferred expenses;

  (G) Equity investments in Affiliates of any nature; and

  (H) Any other amount in respect of an intangible that, in accordance with
Generally Accepted Accounting Principles, should be classified as an asset on a
balance sheet of such Person.

"Third Person" means a Person not a party to this Agreement.

"TI" means Telsmith, Inc., a Delaware corporation.

"TIS" means TI Services, Inc., a South Dakota corporation.

"Total Assets" means the total assets of an applicable Person as of an
applicable time, determined in accordance with Generally Accepted Accounting
Principles.

"Unfunded Pension Liability" means "unfunded pension liability" as defined in
ERISA.

"Unsecured Indebtedness" means Indebtedness not secured by any Lien.

"Unused Fee" means the fee payable by Borrower to Bank in arrears on each
Quarter-End, as determined by Bank as of such Quarter-End in an amount equal to
(A) the product of (i) the applicable percentage set forth in the column
entitled "Unused Fee" in the definition of "Margin" contained in this Agreement,
multiplied by (ii) the daily average of the Unused Line of Credit Loan Amount
during such Quarter, divided by (B) four (4):

"Unused Line of Credit Loan Amount" means at any time (i) the Line of Credit
Loan Amount, minus (ii) the Available Amount of the Letters of Credit, minus
(iii) any outstanding Letter of Credit Advances, minus (iv) any outstanding Line
of Credit Loan Advances.

"U.S. Subsidiary" means a Subsidiary that is a Registered Organization organized
under the Laws of a state of the United States and substantially all of whose
assets are located in the United States.

"Voting Power" means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

"Wachovia Swap Documents" means any Swap Documents entered into between any
Borrower Party and any Bank Party.

"Wachovia Swap Obligations" means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Bank Party of every
kind and description whatsoever, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, contracted or arising, or
acquired by Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as counterparty, maker, endorser, surety,
guarantor, general partner, drawer, tort-feasor, indemnitor, account party with
respect to a letter of credit or otherwise, and arising out of, incurred
pursuant to and/or in connection with any Wachovia Swap Document, and any and
all extensions and renewals of any of the same.

"Wholly-Owned Subsidiary" means a Subsidiary of Borrower whose entire Equity
Interests and Voting Power is owned by Borrower or by another Wholly-Owned
Subsidiary of Borrower.

"Without Notice" means without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be required under applicable Laws or by express provision of any Loan
Document.

1.2 Accounting Terms

  (A) Accounting terms used and not otherwise defined in this Agreement have the
meanings determined by, and all calculations with respect to accounting or
financial matters unless otherwise provided herein shall be computed in
accordance with, Generally Accepted Accounting Principles.

  (B) If any change in the accounting principles used in the preparation of the
most recent financial statements referred to in Section 7.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by
Borrower with the agreement of Borrower's accountants and results in a change in
any of the calculations required by Section 7.3 that would not have resulted had
such accounting change not occurred, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
change such that the criteria for evaluating compliance with such covenants by
Borrower shall be the same after such change as if such change had not been
made; provided, however, that no change in Generally Accepted Accounting
Principles that would affect a calculation that measures compliance with any
covenant contained in such Section shall be given effect until such provisions
are amended to reflect such changes in Generally Accepted Accounting Principles.

1.3 UCC Terms. As used herein, unless the context clearly requires to the
contrary, terms not specifically defined herein shall have the same respective
meanings as are given to those terms in the Uniform Commercial Code as presently
adopted and in effect (i) with respect to Borrower, in the State of Tennessee,
and (ii) with respect to any other Member of the Borrower Consolidated Group,
the state of organization of such Member of the Borrower Consolidated Group.

Construction of Terms

. Whenever used in this Agreement, the singular number shall include the plural
and the plural the singular, pronouns of one gender shall include all genders,
use of the terms "herein", "hereof", and "hereunder" shall be deemed to be
references to this Agreement in its entirety unless otherwise specifically
provided, and the word "discretion" means in the sole and absolute discretion of
the applicable Person(s).



Computation of Time Periods

. For purposes of computation of periods of time hereunder, the word "from"
means "from and including", the words "to" and "until" each mean "to but
excluding", and the word "through" means "through and including".



Computation of Margin and Financial Covenants

.



 (A) For purposes of computation of the Margin and the financial covenants set
forth in this Agreement, such computation shall be made by Bank (i) as of each
Quarter-End, based on the Compliance Certificate most recently delivered in
accordance with the terms of this Agreement, (ii) determined on a Consolidated
Basis, and (iii) based on an Annualized Rolling Period, if applicable (including
an annualization with respect to income and losses attributable to Permitted
Acquisitions).

 (B) For purposes of making all financial calculations to determine compliance
with Section 7.3 of this Agreement, all components of such calculations shall be
adjusted to include (in the case of Permitted Acquisitions) or exclude (in the
case of Asset Dispositions), as the case may be, without duplication, such
components of such calculations attributable to any business or assets that have
been acquired or disposed of by Borrower or any of its Subsidiaries, including
through Permitted Acquisitions or Asset Dispositions, after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Borrower utilizing Permitted Pro Forma Adjustments.

 (C) Any adjustment in the Margin shall be prospective and shall commence as of
the Business Day that the delivery of a Compliance Certificate is required
pursuant to Section 9.1(C) (provided that should Borrower fail to timely deliver
a required Compliance Certificate, Bank at its option may adjust the Margin to
the highest applicable percentage).

Reference to Borrower Parties and Bank Parties

. Any reference in this Agreement or any other Loan Document to (i) "Borrower
Party" shall mean each and any Borrower Party, singularly; (ii) "Borrower
Parties" shall mean all the Borrower Parties, collectively; (iii) "Bank Party"
shall mean each and any Bank Party, singularly; and (iv) "Bank Parties" shall
mean all the Bank Parties, collectively.



Wachovia Swap Documents

. Notwithstanding any provision of this Agreement, any Loan Document or any
Wachovia Swap Document to the contrary, (i) no covenant or agreement of Borrower
Party shall prohibit Borrower Party from entering into any Wachovia Swap
Document; and (ii) the right of Bank to accelerate any of the Obligations shall
not be construed to require the termination or unwinding of any transactions the
subject of any Wachovia Swap Documents.



Bank as Agent for Other Bank Parties

. To the extent that any Lien is granted to Bank in this Agreement or under any
Loan Document as security for any Obligation of any Borrower Party to any Bank
Party other than Bank, the Lien so granted shall be deemed to be a Lien granted
to Bank as agent for such other Bank Party, without the necessity of any act or
consent of any Person.



Appointment of Borrower as Agent for Other Borrower Parties

. Each Borrower Party (other than Borrower), separately and severally, hereby
appoints and designates Borrower as such Borrower Party's agent and
attorney-in-fact to act on behalf of such Borrower Party for all purposes of the
Loan Documents. Borrower shall have authority to exercise on behalf of each
other Borrower Party all rights and powers that Borrower deems, in its sole
discretion, necessary, incidental or convenient in connection with the Loan
Documents, including the authority to execute and deliver certificates,
documents, agreements and other instruments referred to in or contemplated by
the Loan Documents, give all notices, approvals and consents required or
requested from time to time by Bank and take any other actions and steps that a
Borrower Party could take for its own account in connection with the Loan
Documents from time to time, it being the intent of each Borrower Party (other
than Borrower) to grant to Borrower plenary power to act on behalf of each other
Borrower Party in connection with and pursuant to the Loan Documents. The
appointment of Borrower as agent and attorney-in-fact for the other Borrower
Parties hereunder shall be coupled with an interest and be irrevocable so long
as any Loan Document shall remain in effect. Bank need not obtain any consent or
approval from any Borrower Party for any act taken by Borrower pursuant to any
Loan Document, and all such acts shall bind and obligate Borrower and the other
Borrower Parties, jointly and severally. Bank may rely on any representation or
request made or action taken by Borrower in connection with the Loan Documents
as authorized by the other Borrower Parties. Each Borrower Party (other than
Borrower) forever waives and releases any claim (whether now or hereafter
arising) against Bank based on Borrower's lack of authority to act on behalf of
any other Borrower Party in connection with the Loan Documents.



ARTILCE II

2. THE LINE OF CREDIT LOAN

2.1 General Terms. Subject to the terms hereof, Bank will lend Borrower, from
time to time until the Line of Credit Loan Advancement Termination Date, such
amounts which shall not exceed, in the aggregate principal amount at any one
time outstanding, the Unused Line of Credit Loan Amount. Subject to the terms
hereof, Borrower may borrow, repay without penalty or premium, and reborrow
hereunder, from the date of this Agreement until the Line of Credit Loan
Advancement Termination Date. If at any time the unpaid principal balance of the
Line of Credit Loan exceeds the amount Borrower could borrow at such time as set
forth herein, Borrower shall immediately upon demand of Bank pay or cause to be
paid such amounts to Bank, to the extent necessary to reduce the Line of Credit
Loan to an amount which Borrower could borrow at that time.

2.2 Disbursement of the Line of Credit Loan.

  (A) Except as otherwise provided in a Cash Management Agreement, in order to
obtain a Line of Credit Loan Advance, a Borrower's Representative shall deliver
a Notice of Borrowing to Bank (i) with respect to a Line of Credit Loan Advance
to be made at Closing, not later than the time of Closing, and (ii) with respect
to any other Line of Credit Loan Advance, (x) with respect to Line of Credit
Loan Advances on which interest is to accrue at the Adjusted LIBOR Rate, no
later than 2:00 p.m. (Charlotte, North Carolina time) on a date not less than
three (3) Business Days prior to the date such Line of Credit Loan Advance is
sought, and (y) with respect to Line of Credit Loan Advances on which interest
is to accrue at the Adjusted LIBOR Market Index Rate, no later than 2:00 p.m.
(Charlotte, North Carolina time) on a date not less than one (1) Business Day
prior to the date such Line of Credit Loan Advance is sought.

  (B) After Bank's receipt of such funds and upon fulfillment of any applicable
conditions set forth in this Agreement, Bank will make such funds available to
Borrower by crediting Borrower's deposit account with Bank.

  (C) Notwithstanding anything contained herein to the contrary, Borrower shall
not be entitled to receive, nor shall Bank be required to disburse, any Line of
Credit Loan Advance after the Line of Credit Loan Advancement Termination Date.

2.3 The Line of Credit Note. Borrower's obligation to repay the Line of Credit
Loan shall be evidenced by the Line of Credit Note.

2.4 Interest Rate.

  (A) Except as provided in the immediately succeeding subparagraph (B), during
the entire term of the Line of Credit Note, the outstanding principal balance of
the Line of Credit Note shall bear interest at the Adjusted LIBOR Market Index
Rate.

  (B) A Borrower's Representative may from time to time deliver to Bank a Notice
of Continuation/Conversion, electing to have all or a portion of the outstanding
principal balance of the Line of Credit Loan accrue interest based on the LIBOR
Rate, in which case the applicable LIBOR Rate Borrowing shall bear interest at
the Adjusted LIBOR Rate during the applicable LIBOR Rate Interest Period
(provided, however, that there shall not be more than twenty (20) LIBOR Rate
Borrowings outstanding at any time with respect to the Line of Credit Loan).
Following the expiration of any applicable LIBOR Rate Interest Period, if a
Borrower's Representative shall not have timely and properly delivered a Notice
of Conversion/Continuation electing a LIBOR Rate Interest Period to commence as
of the expiration of the applicable expiring LIBOR Rate Interest Period, then
the applicable LIBOR Rate Borrowing shall automatically bear interest at the
Adjusted LIBOR Market Index Rate.

2.5 Payments of Principal and Interest. Principal and interest on the Line of
Credit Loan shall be payable as follows:

  (A) On the first Payment Due Date following the date of the Line of Credit
Note, and on each successive Payment Due Date thereafter until the entire
indebtedness evidenced by the Line of Credit Note is paid in full, Borrower
shall pay to Bank all accrued and unpaid interest on the outstanding principal
balance of the Line of Credit Note.

  (B) If not earlier demanded pursuant to Section 8.3 of this Agreement, the
outstanding principal balance of the Line of Credit Loan, together with all
accrued and unpaid interest thereon, shall be due and payable to Bank on the
Line of Credit Loan Maturity Date.

2.6 Use of Proceeds. The proceeds of the Line of Credit Loan shall be used by
Borrower (i) to pay fees and expenses associated with the closing of the Line of
Credit Loan; (ii) for working capital and general corporate purposes of the
Borrower Consolidated Group.

ARTICLE III

3. LETTERS OF CREDIT

3.1 Issuance of Letters of Credit.

  (A) Subject to the terms hereof, Borrower may request Bank, on the terms and
conditions hereinafter set forth, to issue, and Bank shall issue, Letters of
Credit for the account of Borrower from time to time on any Business Day in an
aggregate Available Amount for all Letters of Credit not to exceed at any time
the Letter of Credit Commitment on such Business Day. No Letter of Credit shall
have an expiration date (including all rights of Borrower or the beneficiary to
require renewal) later than the earlier of (i) 15 days before the Line of Credit
Loan Maturity Date, or (ii) one year after the date of issuance thereof. In
order for a Letter of Credit to be issued, a Borrower's Representative shall
deliver a Notice of Issuance to Bank not later than 10:30 a.m. (Charlotte, North
Carolina time) on a date not less than three (3) Business Days prior to the date
the issuance of such Letter of Credit is sought, such Notice of Issuance to be
accompanied by the form of the Letter of Credit to be issued. If (i) the
requested form of such Letter of Credit is acceptable to Bank in its discretion,
and (ii) if required by Bank, upon execution and delivery of a Letter of Credit
Agreement in form and substance satisfactory to Bank, Bank will, subject to the
other terms and conditions of this Agreement, issue such Letter of Credit. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern.

  (B) The letters of credit previously issued by Bank on behalf of General
Electric Credit Corporation, as Agent ("GECC") under that certain Credit
Agreement dated as of May 14, 2003, as amended, by and among Borrower, the other
Borrower Parties a party thereto, the lenders named therein, and GECC and
described on Schedule 3.1(B) hereof shall, as of the Effective Date, be deemed
to constitute Letters of Credit issued pursuant to this Article III on and as of
the Effective Date.

3.2 Reimbursement and Other Payments. Borrower agrees to pay to Bank immediately
upon demand of Bank (i) at the time when Bank shall pay any draft presented
under any Letter of Credit, a sum equal to the amount so paid under such Letter
of Credit, plus (ii) interest at the Default Rate on any amount remaining unpaid
by Borrower to Bank under clause (i) above from such time until payment in full.
Notwithstanding the foregoing, so long as the conditions for Advances set forth
in Section 5.2 are satisfied, and unless otherwise elected by Borrower to the
contrary, each drawing under a Letter of Credit may be reimbursed by the making
of a Line of Credit Loan Advance in an amount equal to such drawing.

ARTICLE IV

4. PAYMENTS, ADDITIONAL COSTS, ETC.

4.1 Payment to Bank.

  (A) All monies payable to Bank under this Agreement or under the Notes shall
be paid directly to Bank in immediately available funds at the Place for
Payment. If Bank shall send Borrower statements of amounts due hereunder, such
statements shall be considered correct and conclusively binding on Borrower
unless Borrower notifies Bank to the contrary within thirty (30) days of its
receipt of any statement which it deems to be incorrect.

  (B) All payments to be made by Borrower hereunder will be made to Bank at the
Place for Payment not later than 1:00 p.m. (Charlotte, North Carolina time).
Payments received at the Place for Payment after 1:00 p.m. (Charlotte, North
Carolina time) shall be deemed to be payments made at the Place for payment
prior to 1:00 p.m. (Charlotte, North Carolina time) on the next succeeding
Business Day. Borrower hereby authorizes Bank to charge its accounts with Bank
in order to cause timely payment of amounts due hereunder to be made.

  (C) At the time of making each such payment, Borrower shall, subject to the
other terms and conditions of this Agreement, specify to Bank the Loan or other
obligation of Borrower hereunder to which such payment is to be applied. In the
event that Borrower fails to so specify the relevant Loan or if an Event of
Default shall have occurred and be continuing, Bank may apply such payments as
it may determine in its discretion.

4.2 Late Payments. If any scheduled payment, whether principal, interest or
principal and interest, is late, Borrower agrees to pay a late charge equal to
three percent (3%) of the amount of the payment which is late, but not more than
the maximum amount allowed by applicable Laws; provided, however that such late
payment fee shall not accrue until the date fifteen (15) days after Bank's
written notice to Borrower of such late payment. The foregoing provision shall
not be deemed to excuse a late payment or be deemed a waiver of any other rights
Bank may have under this Agreement, including, subject to the terms hereof, the
right to declare the entire unpaid principal and interest immediately due and
payable.

4.3 Prepayments.

  (A) Borrower may prepay or cause to be prepaid the principal of the Loans
(and/or permanently reduce or terminate the Line of Credit Loan) in whole or,
from time to time, in part, without premium or penalty.

  (B) Except as may otherwise be agreed to by Bank, promptly upon the receipt of
any Net Cash Proceeds in an amount in excess of $10,000,000.00 and arising from
an Asset Disposition or a Casualty or Condemnation Event, Borrower shall pay
such Net Cash Proceeds to Bank to be applied as a prepayment of the Loans.

  (C) All partial prepayments, whether voluntary or mandatory, shall be applied
against principal and interest as Bank may determine in its discretion, provided
that no prepayment shall entitle Borrower to cease making any payment as
otherwise scheduled hereunder.

  (D) No prepayment of any Loan shall alter the notional amount of any
transaction under any Wachovia Swap Document or otherwise affect any Borrower
Party's obligations under any Wachovia Swap Documents, which shall remain in
full force and effect notwithstanding such prepayment, subject to the terms of
such Wachovia Swap Documents.

4.4 Default Rate. Notwithstanding any provision herein or in any other Loan
Document to the contrary, upon the occurrence and during the continuance of an
Event of Default, the Interest Rate payable on the Loans shall be the Default
Rate.

4.5 No Setoff or Deduction. Except as may otherwise be ordered by any
appropriate Governmental Authority, all payments of principal of and interest on
the Loan and other amounts payable by Borrower hereunder shall be made by
Borrower without setoff or counterclaim, and, subject to the next succeeding
sentence, free and clear of, and without deduction or withholding for, or on
account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any Governmental
Authority, or by any department, agency or other political subdivision or taxing
authority. If any such taxes, levies, imposts, duties, fees, assessments or
other charges are imposed, Borrower will pay such additional amounts as may be
necessary so that payment of principal of and interest on the Loan and other
amounts payable hereunder, after withholding or deduction for or on account
thereof, will not be less than any amount provided to be paid hereunder and, in
any such case, Borrower will furnish to Bank certified copies of all tax
receipts evidencing the payment of such amounts within 30 days after the date
any such payment is due pursuant to applicable Laws.

4.6 Payment on Non-Business Day; Payment Computations. Except as otherwise
provided in this Agreement to the contrary, whenever any installment of
principal of, or interest on, any Loan or other amount due hereunder becomes due
and payable on a day which is not a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of any installment
of principal, interest shall be payable thereon at the rate per annum determined
in accordance with this Agreement during such extension.

4.7 Indemnification. If Borrower makes any payment of principal with respect to
any LIBOR Rate Borrowing on any other date than the last day of a LIBOR Rate
Interest Period applicable thereto, or if Borrower fails to borrow any LIBOR
Rate Borrowing after notice has been given to Bank in accordance with this
Agreement, or if Borrower fails to make any payment of principal or interest in
respect of any LIBOR Rate Borrowing when due, Borrower shall reimburse Bank on
demand for any resulting loss or expense incurred by Bank, including without
limitation any loss incurred in obtaining, liquidating or employing deposits
from third parties, whether or not Bank shall have funded or committed to fund
such LIBOR Rate Borrowing (but excluding loss of margin). A statement as to the
amount of such loss or expense, prepared in good faith and in reasonable detail
by Bank and submitted by Bank to Borrower, shall be conclusive and binding for
all purposes absent manifest error in computation. Calculation of all amounts
payable to Bank under this Section shall be made as though Bank shall have
actually funded or committed to fund such LIBOR Rate Borrowing through the
purchase of an underlying deposit in an amount equal to the amount of such LIBOR
Rate Borrowing in the relevant market and having a maturity comparable to the
related LIBOR RATE Interest Period and through the transfer of such deposit to a
domestic office of Bank in the United States; provided, however, that Bank may
fund such LIBOR Rate Borrowing in any manner it sees fit and the foregoing
assumption shall be utilized only for the purpose of calculation of amounts
payable under this Section.

4.8 360-Day Year. All interest payable under the Notes shall be calculated on
the basis of a 360-day year by multiplying the outstanding principal amount by
the applicable per annum rate, multiplying the product thereof by the actual
number of days elapsed, and dividing the product so obtained by 360.

4.9 No Requirement to Actually Obtain Funds. Notwithstanding the fact that the
Interest Rate pursuant to the Loan may be calculated based upon Bank's cost of
funds, Borrower agrees that Bank shall not be required actually to obtain funds
from such source at any time.

4.10 Usury Limitation. If, at any time, the Interest Rate payable on the Loan
shall be deemed by any competent court of law or any Governmental Authority to
exceed the maximum rate of interest permitted by any applicable Laws, then, for
such time as the Interest Rate would be deemed excessive, its application shall
be suspended and there shall be charged instead the maximum rate of interest
permissible under such Laws, and any excess interest actually collected by Bank
shall be credited as a partial prepayment of principal.

ARTICLE V

5. CONDITIONS PRECEDENT

The obligation of Bank to make the Line of Credit Loan and any Advance hereunder
is subject to the following conditions precedent:

5.1 Documents Required for the Closing. Prior to or concurrently with the
Closing, the following instruments and documents, duly executed by all proper
Persons and in form and substance satisfactory to Bank, shall have been
delivered to Bank:

  (A) This Agreement;

  (B) The Line of Credit Note;

  (C) The Guaranty;

  (D) The Closing Certificates;

  (E) With respect to each Member of the Borrower Consolidated Group, a
certificate of an officer or other representative acceptable to Bank dated as of
the date of this Agreement, certifying as to the incumbency and signatures of
the representative(s) of such Person signing, as applicable, this Agreement and
each of the other Loan Documents, and each other document to be delivered
pursuant hereto, together with the following documents attached thereto:

      (1) A copy of the resolutions of such applicable Person's Governing Body
authorizing the execution, delivery and performance of this Agreement, each of
the Loan Documents, and each other document to be delivered pursuant hereto, as
applicable;

      (2) A copy, certified as of the most recent date practicable by the
secretary of state (or similar Governmental Authority) of the state, province,
or other Jurisdiction where such Person is organized, of such Person's
Organizational Documents filed with such secretary of state (or similar
Governmental Authority);

      (3) A copy of such Person's other Organizational Documents;

  (F) A certificate, as of the most recent date practicable, of the secretary of
state (or similar appropriate Governmental Authority) of each Jurisdiction in
which each Member of the Borrower Consolidated Group is organized as to the
existence and good standing of each such Person within such Jurisdiction;

  (G) A written opinion of counsel to the Members of the Consolidated Group,
dated as of the date of Closing and addressed to Bank, in form and substance
acceptable to Bank;

  (H) The Most Recent Financial Statements;

  (I) CC-11 reports showing no Liens, except for the Permitted Liens;

  (J) Evidence satisfactory to Bank that the Members of the Borrower
Consolidated Group have obtained all insurance policies as required under this
Agreement and/or any of the other Loan Documents, together with evidence
satisfactory to Bank that all premiums therefor have been paid and that all such
policies are in full force and effect;

  (K) Receipt and approval by Bank of all items required by the Commitment
Letter and any other items reasonably required to be provided to Bank, and not
otherwise set forth above; and

  (L) All Indebtedness to be prepaid, redeemed or defeased with the proceeds of
the initial Advance shall, simultaneously with the making of such initial
Advance, have been satisfied and extinguished.

5.2 Certain Events Required for Closing and for all Advances. At the time of the
Closing, all legal matters incidental thereto shall be satisfactory to Burr &
Forman LLP (counsel to Bank), and at the time of Closing and at the time of each
Advance, Bank shall be satisfied that:

  (A) No Default shall have occurred and be continuing;

  (B) No Material Adverse Change shall have occurred;

  (C) All of the Loan Documents shall have remained in full force and effect;

  (D) Borrower shall have paid all fees, expenses, costs, and other amounts then
due and payable to Bank, including, but not limited to, the Fees; and

  (E) There shall have been delivered to Bank evidence of insurance as required
to be maintained under the Loan Documents.

5.3 Election to Make Advances Prior to Satisfaction of Conditions Precedent. In
the event Bank, at its option, elects to make one or more Advances prior to
receipt and approval of all items required by this Article, such election shall
not constitute any commitment or agreement of Bank to make any subsequent
Advance until all items required by this Article have been delivered.

5.4 Effectiveness. Notwithstanding the execution and delivery of this Agreement
by the parties hereto, this Agreement shall not be effective or binding upon any
Member of the Borrower Consolidated Group unless and until the date (the
"Effective Date") that is the earlier of: (i) May 15, 2007, or (ii) the date
Borrower delivers to Bank a "Notice of Effectiveness" substantially in the form
of Exhibit "D" attached hereto and in the case of either (i) or (ii), during the
period from the date hereof to the Effective Date, (x) no Default or Event of
Default has occurred (as if the Agreement had been in effect), and (y) no
Agreement Effectiveness Material Adverse Change has occurred.

ARTICLE VI

6. REPRESENTATIONS AND WARRANTIES.

Each Member of the Borrower Consolidated Group represents and warrants to Bank
(provided that it is understood that (i) with respect to BTL and OEP, such
representations and warranties are being made on their behalf by Borrower, and
(ii) each such Person is making its representations only on its own behalf, and
only to the extent of its knowledge with respect to any other Member of the
Borrower Consolidated Group), knowing that Bank will rely on such
representations and warranties as an inducement to make the Loans, that:

6.1 Existence. Each of Borrower, AI, AII, ASI, AUI, BTI, BUI, CEI, HI, JCI, KPI
and RI is a duly organized and existing Tennessee corporation in good standing,
is duly qualified and in good standing as a foreign corporation in each
Jurisdiction where the nature of its business or the ownership of its properties
requires it to be so qualified, and has full power and authority to consummate
the transactions contemplated by this Agreement. Each of AAI and TI is a duly
organized and existing Delaware corporation in good standing, is duly qualified
and in good standing as a foreign corporation in each Jurisdiction where the
nature of its business or the ownership of its properties requires it to be so
qualified, and has full power and authority to consummate the transactions
contemplated by this Agreement. AIC is a duly organized and existing Vermont
corporation in good standing, is duly qualified and in good standing as a
foreign corporation in each Jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, and has full power
and authority to consummate the transactions contemplated by this Agreement.
Each of AID, AIE, RIP and TIS is a duly organized and existing South Dakota
corporation in good standing, is duly qualified and in good standing as a
foreign corporation in each Jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, and has full power
and authority to consummate the transactions contemplated by this Agreement. AMS
is a duly organized and existing Nevada corporation in good standing, is duly
qualified and in good standing as a foreign corporation in each Jurisdiction
where the nature of its business or the ownership of its properties requires it
to be so qualified, and has full power and authority to consummate the
transactions contemplated by this Agreement. CPP is a duly organized and
existing Washington corporation in good standing, is duly qualified and in good
standing as a foreign corporation in each Jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified, and
has full power and authority to consummate the transactions contemplated by this
Agreement. BUL is a duly organized and existing Ohio limited liability company
in good standing, is duly qualified and in good standing as a foreign limited
liability company in each Jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, and has full power
and authority to consummate the transactions contemplated by this Agreement. BTL
is a duly organized and existing Ontario corporation in good standing, is duly
qualified and in good standing as a foreign corporation in each Jurisdiction
where the nature of its business or the ownership of its properties requires it
to be so qualified, and has full power and authority to consummate the
transactions contemplated by this Agreement. OEP is a duly organized and
existing South African corporation in good standing, is duly qualified and in
good standing as a foreign corporation in each Jurisdiction where the nature of
its business or the ownership of its properties requires it to be so qualified,
and has full power and authority to consummate the transactions contemplated by
this Agreement. Notwithstanding the foregoing, such representation as to the
qualification to do business in foreign jurisdictions is limited to those
foreign jurisdictions in which the failure to be so qualified would have a
Material Adverse Effect.

6.2 Authority. The execution, delivery and performance of all of the Loan
Documents have been duly authorized by all requisite action by each Member of
the Borrower Consolidated Group a party thereto. All of the Loan Documents have
been duly executed and delivered and constitute valid and binding obligations of
each Member of the Borrower Consolidated Group a party thereto, enforceable in
accordance with their respective terms (except as may be limited by applicable
Bankruptcy Laws and other Laws affecting the enforceability of creditors' rights
generally and principles of equity), and Bank will be entitled to the benefits
of all of the Loan Documents.

6.3 Equity Owners. Each Member of the Borrower Consolidated Group (other than
Borrower and OEP, 93% of whose Voting Power and Equity Interests is owned by
Borrower) is a Wholly-Owned Subsidiary, the Equity Interests of each Member of
the Borrower Consolidated Group (other than Borrower) are owned by Borrower (or
a Wholly-Owned Subsidiary) free and clear of all Liens. The Equity Interests of
each Member of the Borrower Consolidated Group have been validly issued, are
fully paid and non-assessable.

6.5 Material Contracts. Set forth on Schedule 6.4 is a complete and accurate
list of all of the Material Contracts as of the Closing Date.

6.6 Consents or Approvals.

  (A) Except for consents or approvals already obtained, or consents or
approvals which if not obtained would not reasonably be expected to give rise to
a Material Adverse Change, no consent or approval of any Third Person, and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or other Third Person is required with respect to the
operation of the business of any Member of the Borrower Consolidated Group.

  (B) No consent of any Third Person and no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Third Person that is required has not been obtained either (i) for the due
execution, delivery, recordation, filing or performance by any Member of the
Borrower Consolidated Group of this Agreement or any other Loan Document or for
the consummation of the transaction contemplated hereby, or (ii) for the
exercise by Bank of its rights or remedies provided for in this Agreement or in
any of the other Loan Documents. All applicable waiting periods, if any, in
connection with the transactions contemplated hereby have expired without any
action having been taken by any Person restraining, preventing or imposing
materially adverse conditions upon the rights of any Member of the Borrower
Consolidated Group to enter into and perform its obligations under this
Agreement.

6.6 Violations or Actions Pending. There are no actions, suits or proceedings
pending or, to the best of each Member of the Borrower Consolidated Group's
knowledge, threatened, which, if determined adversely to the applicable Member
of the Borrower Consolidated Group, might reasonably be expected to result in a
Material Adverse Change. No Member of the Borrower Consolidated Group is in
violation of any agreement the violation of which will or might reasonably be
expected to result in a Material Adverse Change, and no Member of the Borrower
Consolidated Group is in violation of any order, judgment, or decree of any
court, or any statute or governmental regulation to which any Member of the
Borrower Consolidated Group is subject. The execution and performance of any
Loan Document by any Member of the Borrower Consolidated Group will not result
in any breach of any mortgage, lease, credit or loan agreement or any other
instrument that is binding on any Member of the Borrower Consolidated Group or
its assets.

6.7 Affiliates. No Member of the Borrower Consolidated Group has any Affiliates
other than as disclosed on the Most Recent Financial Statements.

6.8 Existing Indebtedness. There is not existing any default or event of default
(after the expiration of any applicable grace or cure period) with respect to
any of the Existing Indebtedness, which might reasonably be expected to give
rise to a Material Adverse Change.

6.9 Material Contracts. There is not existing any default or event of default
(after the expiration of any applicable grace or cure period) under any Material
Contract, which might reasonably be expected to give rise to a Material Adverse
Change.

6.10Tax Returns. Except as otherwise disclosed in writing to Bank (including any
disclosure in the Most Recent Financial Statements), (a) all federal, and all
material state, local and other tax returns and reports of each Member of the
Borrower Consolidated Group required by Laws have been completed in full and
have been duly filed; (b) all material taxes, assessments and withholdings shown
on such returns or billed to each Member of the Borrower Consolidated Group have
been paid; (c) each Member of the Borrower Consolidated Group maintains adequate
provisions and accruals in respect of all such federal, state, local and other
taxes, assessments and withholdings; and (d) there are no material due and
unpaid assessments pending against any Member of the Borrower Consolidated Group
for any taxes or withholdings, and no Member of the Borrower Consolidated Group
knows of any basis therefor.

6.11 Financial Statements. All Financial Statements heretofore given and
hereafter given to Bank are and will be true and complete in all material
respects as of their respective dates and prepared in accordance with Generally
Accepted Accounting Principles, and fairly represent and will fairly represent
the financial conditions of the Persons to which they pertain, and no Material
Adverse Change has or will have occurred in the financial conditions reflected
therein after the respective date thereof upon delivery to Bank, except as may
be disclosed in writing to Bank.

6.12 Good and Marketable Title. Except as otherwise disclosed in writing to Bank
(including any disclosure in the Most Recent Financial Statements), each Member
of the Borrower Consolidated Group is the owner of its properties and assets,
and such properties and assets are subject to no Liens, except for Permitted
Liens.

6.13 Solvency. Each Material Member of the Borrower Consolidated Group is
Solvent.

6.14 ERISA. Each Plan is and has been administered in compliance in all material
respects with all applicable Laws, including without limitation, the applicable
provisions of ERISA and the Internal Revenue Code. No ERISA Event has occurred
and is continuing or, to the knowledge of any Member of the Borrower
Consolidated Group, is reasonably expected to occur with respect to any Plan, in
either case that would be reasonably likely, individually or in the aggregate,
to result in a Material Adverse Change. No Plan has any Unfunded Pension
Liability, and neither any Member of the Borrower Consolidated Group nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA, in either instance where the same would be reasonably
likely, individually or in the aggregate, to result in a Material Adverse
Change. Neither any Member of the Borrower Consolidated Group nor any ERISA
Affiliate has at any time had any liability to a Plan which would give rise to a
Material Adverse Change.

6.15 Patents, Copyrights, Etc. Except as otherwise disclosed in writing to Bank
(including any disclosure in the Most Recent Financial Statements), each Member
of the Borrower Consolidated Group owns or has the right to use all patents,
trademarks, trade names, service marks, and copyrights (and all applications
therefor and licenses thereof) as reasonably necessary to conduct its business
as now conducted by it, and no Member of the Borrower Consolidated Group is
aware of any infringement claim by any other Person with respect thereto if such
claim might reasonably be expected to result in a Material Adverse Change.

6.16 Accuracy of Documents. All documents furnished to Bank by or on behalf of
any Member of the Borrower Consolidated Group as part of or in support of the
application for the Loans, the Commitment Letter or the Loan Documents are true,
correct, complete and accurately represent the matters to which they pertain.

6.17 Environmental Matters. Neither the Real Property owned by any Member of the
Borrower Consolidated Group, or any Member of the Borrower Consolidated Group,
is in violation of or subject to any existing, pending or threatened
investigation or inquiry by any Governmental Authority pursuant to any
Environmental Law, or in violation of any remedial obligations under any
applicable Environmental Laws, if such violation, investigation or inquiry might
reasonably be expected to result in a Material Adverse Change.

6.18 Full Disclosure. All factual information heretofore or contemporaneously
furnished to Bank in writing by or on behalf of any Member of the Borrower
Consolidated Group for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all other such factual information
hereafter furnished to Bank in writing by or on behalf of any Member of the
Borrower Consolidated Group will be, true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been amended or supplemented, on the date as of which any such
amendment or supplement is date or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which such information was
provided, not misleading.

6.19 Regulated Industries. No Member of the Borrower Consolidated Group is an
"investment company," a company "controlled" by an "investment company," or an
"investment advisor," within the meaning of the Investment Company Act of 1940,
as amended.

6.20 Insurance. The assets, properties and business of each Member of the
Borrower Consolidated Group are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.

6.21 Continuing Effectiveness. All representations and warranties contained
herein shall be deemed continuing, continually republished, and in effect at all
times while Borrower remains indebted to Bank pursuant to the Loans and shall be
deemed to be incorporated by reference at the time of each Advance unless
Borrower specifically notifies Bank of any change therein.

ARTIVLE VII

7. COVENANTS

Each Borrower Party does hereby covenant and agree with Bank that, so long as
any of the Obligations remain unsatisfied or any commitments hereunder remain
outstanding, such Person at all times will comply or cause to be complied with
the following covenants:

7.1 Affirmative Covenants.

  (A) Each Member of the Borrower Consolidated Group will duly and promptly pay
and perform all of such Person's Obligations to Bank Parties according to the
terms of this Agreement, the other Loan Documents and the Wachovia Swap
Documents, and will cause each other Member of the Borrower Consolidated Group
to perform such other Person's Obligations to Bank Parties according to the
terms of this Agreement, the other Loan Documents and the Wachovia Swap
Documents.

  (B) Each Member of the Borrower Consolidated Group will use the proceeds of
the Loans only for the purposes permitted herein, or as Bank may have otherwise
approved from time to time; and each such Person will furnish Bank such evidence
as it may reasonably require with respect to such uses.

  (C) Borrower will furnish or cause to be furnished to Bank:

      (1) Within forty-five (45) days (or up to 50 days if the filing period
with respect to the applicable Form 10-Q is extended) after each Quarter-End (a)
an unaudited (management-prepared) income statement and statement of cash flows
of the Borrower Consolidated Group for the applicable Quarter, and (b) an
unaudited (management-prepared) balance sheet of the Borrower Consolidated Group
for the applicable Quarter, all in reasonable detail with Bank having full
access to all supporting schedules and comments, and certified by Borrower's
president, or principal financial officer to have been prepared in accordance
with Generally Accepted Accounting Principles consistently applied by the
Borrower Consolidated Group, except for any inconsistencies explained in such
certificate; provided, however, that Borrower providing Bank with a copy of the
Form 10-Q filed with the Securities and Exchange Commission within one (1)
Business Day of such filing shall satisfy such requirement;

      (2) Within one hundred twenty (120) days after each Fiscal Year-End (a) a
statement of Equity Owners' Equity of the Borrower Consolidated Group for such
Fiscal Year, (b) an income statement of the Borrower Consolidated Group for such
Fiscal Year, and (c) a balance sheet of the Borrower Consolidated Group as of
the end of such Fiscal Year, all in reasonable detail, including all supporting
schedules and comments; such statements and balance sheets to be audited by an
independent certified public accountant acceptable to Bank, and certified by
such accountants to have been prepared in accordance with Generally Accepted
Accounting Principles consistently applied by the Borrower Consolidated Group,
except for any inconsistencies explained in such certificate; in addition,
Borrower will obtain from such independent certified public accountants and
deliver to Bank, within one hundred twenty (120) days after the close of each
Fiscal Year, their written statement that in making the examination necessary to
their certification they have obtained no knowledge of any Default under Section
7.3(A), or disclosing all Defaults of which they have obtained knowledge;
provided, however, that in making their examination such accountants shall not
be required to go beyond the bounds of generally accepted auditing procedures
for the purpose of certifying financial statements; and Bank shall have the
right, from time to time, to discuss each Member of the Borrower Consolidated
Group's affairs directly with such Person's accountants, and any such
accountants are authorized and directed to give Bank any information Bank may
request at any time regarding the financial affairs of such Person and are
authorized and directed to furnish Bank with copies of any documents in their
possession related thereto; provided, however, that Borrower providing Bank with
a copy of the Form 10-K filed with the Securities and Exchange Commission within
three (3) Business Days of such filing shall satisfy such requirement;

      (3) Within one hundred twenty (120) days after each Fiscal Year-End (a) an
unaudited (management-prepared) statement of Equity Owners' Equity of each
Member of the Borrower Consolidated Group for such Fiscal Year, (b) an unaudited
(management-prepared) income statement of each Member of the Borrower
Consolidated Group for such Fiscal Year, (c) an unaudited (management-prepared)
balance sheet of each Member of the Borrower Consolidated Group) as of the end
of such Fiscal Year, and (d) an unaudited (management-prepared) consolidating
statement for each of the foregoing Members' of the Borrower Consolidated Group
for such Fiscal Year, all in reasonable detail with Bank having full access to
all supporting schedules and comments, and each certified by the principal
financial officer of Borrower to have been prepared in accordance with Generally
Accepted Accounting Principles consistently applied by the applicable Member of
the Borrower Consolidated Group, except for any inconsistencies explained in
such certificate;

      (4) Promptly upon receipt thereof, copies of any "management letter"
submitted to any Member of the Borrower Consolidated Group by its certified
public accountants in connection with each annual, interim or special audit, and
promptly upon completion thereof, any response reports from such Member of the
Borrower Consolidated Group in respect thereof;

      (5) Within the time period required for the delivery of financial
statements, a Compliance Certificate for the applicable Quarter, certified to be
correct by Borrower's principal financial officer; and

      (6) Promptly after sending or making available or filing of the same,
copies of all reports, proxy statements and financial statements that any
domestic Member of the Borrower Consolidated Group sends or makes available to
its Equity Owners and all registration statements and reports that any Member of
the Borrower Consolidated Group files with the Securities and Exchange
Commission (or any other similar Governmental Authority), the National
Association of Securities Dealers or any national securities exchange.

  (D) Borrower will pay or cause to be paid when due (i) all fees or expenses
owing to Bank, including the Fees; and (ii) all other expenses of Bank related
to the Loans or the enforcement of any provision of this Agreement, or the
preparation of this Agreement, any of the other Loan Documents, or amendments to
any of them, including, without limitation, recording fees and taxes, tax, title
and lien search charges, Attorneys' Fees (including Attorneys' Fees at trial and
on any appeal by any Member of the Borrower Consolidated Group or Bank), and
insurance premiums.

  (E) Borrower will certify to Bank upon request by Bank that, to the best of
Borrower's knowledge:

      (1) Each Member of the Borrower Consolidated Group has complied with and
is in material compliance with all terms, covenants and conditions of this
Agreement which are binding upon such Member of the Borrower Consolidated Group;

      (2) There exists no Default; or, if such is not the case, that one or more
specified Defaults have occurred; and

      (3) The representations and warranties contained in this Agreement are
true with the same effect as though made on the date of such certificate; or if
such is not the case, that one or more specified representations are not true.

  (F) Borrower will, and will cause each other Member of the Borrower
Consolidated Group to, when requested so to do, make available for inspection by
duly authorized representatives of Bank any of its Records, and will furnish
Bank any information regarding its business affairs and financial condition
within a reasonable time after written request therefor. Borrower shall
reimburse Bank for all costs associated with such inspection if the inspection
reveals a material discrepancy in any financial report, statement or other
document provided to Bank pursuant to this Agreement.

  (G) Borrower will keep accurate and complete Records of the Borrower
Consolidated Group, consistent with sound business practices.

  (H) Within thirty (30) days of Bank's request therefor, Borrower will furnish
or cause to be furnished to Bank copies of income tax returns filed by each
Member of the Borrower Consolidated Group.

  (I) Borrower will, and will cause each other Member of the Borrower
Consolidated Group to, pay when due (or within applicable grace periods) all
Indebtedness due Third Parties, unless the failure so to pay such Indebtedness
would not give rise to a Material Adverse Change.

  (J) Borrower will promptly (and in any event within ten (10) Business Days)
notify Bank in writing if any Responsible Officer of Borrower obtains knowledge
of any of the following:

      (1) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer specifying the nature of such Default
or Event of Default, the period of existence thereof and the action that the
applicable Member of the Borrower Consolidated Group has taken and proposes to
take with respect thereto;

      (2) the institution of any action, suit, investigation or proceeding
against or affecting any Member of the Borrower Consolidated Group, including
any such investigation or proceeding by any Governmental Authority (other than
routine periodic inquiries, investigations or reviews), which if adversely
determined, and after taking into account any applicable insurance coverage,
would be reasonably likely, individually or in the aggregate, to result in a
Material Adverse Change, and any material development in any litigation or other
proceeding previously reported pursuant to this paragraph;

      (3) the receipt by any Member of the Borrower Consolidated Group from any
Governmental Authority of (i) any notice asserting any failure by such Member of
the Borrower Consolidated Group to be in compliance with applicable Laws or that
threatens the taking of any action against such Person or sets forth
circumstances that, if taken or adversely determined, would be reasonably likely
to result in a Material Adverse Change, or (ii) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, or
imposition of any restraining order, escrow or impoundment of funds in
connection with, any license, permit, accreditation or authorization of such
Person, where such action would be reasonably likely to result in a Material
Adverse Change;

      (4) the occurrence of any ERISA Event which would be reasonably likely to
result in a Material Adverse Change, together with (i) a written statement of a
Responsible Officer specifying the details of such ERISA Event and the action
that the applicable Member of the Borrower Consolidated Group has taken and
proposes to take with respect thereto, (ii) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC, and (iii) a
copy of any notice delivered by the PBGC to such Member of the Borrower
Consolidated Group or such ERISA Affiliate with respect to such ERISA Event;

      (5) the occurrence of any material default under, or any proposed or
overtly threatened termination or cancellation of, any Material Contract, where
such material default, termination or cancellation of which would be reasonably
likely to result in a Material Adverse Change;

      (6) the occurrence of any of the following: (i) the assertion of any claim
of any violation of Environmental Laws against or affecting any Member of the
Borrower Consolidated Group or any of the Real Property; (ii) the receipt by any
Member of the Borrower Consolidated Group of notice of any alleged violation of
or noncompliance with any Environmental Laws; or (iii) the taking of any
remedial action by any Member of the Borrower Consolidated Group or any other
Person in response to the actual or alleged generation, storage, release,
disposal or discharge of any Hazardous Substances on, to, upon or from any of
the Real Property; but in each case under clauses (i), (ii) and (iii) above,
only to the extent the same would be reasonably likely to result in a Material
Adverse Change; and

      (7) any other matter or event that results in, or would be reasonably
likely to result in, a Material Adverse Change, together with a written
statement of a Responsible Officer setting forth the nature and period of
existence thereof and the actions that the applicable Member of the Borrower
Consolidated Group has taken and proposes to take with respect thereto.

  (K) Borrower will, and will cause each other Member of the Borrower
Consolidated Group to:

      (1) Fund all its Plans in accordance with no less than the minimum funding
standards of Section 302 of ERISA;

      (2)Furnish Bank, promptly after the filing of the same, with copies of all
reports or other statements filed with the United States Department of Labor or
the Internal Revenue Service with respect to all such Plans; and

      (3) Promptly advise Bank of the occurrence of any Reportable Event or
Prohibited Transaction with respect to any such Plan.

  (L) Borrower will, and will cause each other Member of the Borrower
Consolidated Group to provide Bank with notice of the cancellation or
termination of any Material Contract or any other action taken in connection
with any Material Contract, if such cancellation, termination or other action
would give rise to a Material Adverse Change.

  (M) Borrower will, and will cause each other Member of the Borrower
Consolidated Group upon the request therefor by Bank, to promptly deliver to
Bank copies of any or all of the Material Contracts.

7.2 Negative Covenants.

Borrower will not, and will cause each other Member of the Borrower Consolidated
Group to not:

  (A) engage in any business other than the Permitted Lines of Business.

  (B) enter into any merger, consolidation, liquidation, reorganization or
recapitalization, or dissolve; provided, however, that a Member of the Borrower
Consolidated Group may merge or consolidate with, or dissolve into, another
Member of the Borrower Consolidated Group or another Person so long as (i) such
Member of the Borrower Consolidated Group is the surviving entity, and (ii) such
merger or consolidation is a Permitted Acquisition.

  (C) sell, transfer, lease or otherwise dispose of, or enter into any agreement
to sell, lease, transfer, assign or otherwise dispose of, all or any part of its
assets (other than Permitted Transfers of Assets).

  (D) consummate any Acquisition or enter into any agreement with respect to any
Acquisition (other than Permitted Acquisitions).

  (E) create or acquire any Subsidiary in connection with an Acquisition or
otherwise, unless

      (1) Such Subsidiary is a Wholly-Owned Subsidiary;

      (2) Such Subsidiary shall have executed and delivered a joinder agreement
and such other documents and instruments as Bank may require evidencing that
such Subsidiary shall have become a Member of the Borrower Consolidated Group
for all purposes of the Loan Documents; and

      (3) If such Subsidiary is a U.S. Subsidiary, such Subsidiary shall have
executed and delivered a Guaranty or an amendment to the Guaranty, and such
other documents and instruments as Bank may require evidencing that such
Subsidiary shall have become a Guarantor for all purposes of the Loan Documents.

  (F) become liable, directly or indirectly, as guarantor or otherwise for any
obligation of any Person other than (i) another Member of the Borrower
Consolidated Group, or (ii) a Person other than a Member of the Borrower
Consolidated Group in an aggregate amount of $50,000,000.00 for all such
Persons.

  (G) amend or modify any of its Organizational Documents in any material
respect in a manner that would materially adversely affect the ability of such
Member of the Borrower Consolidated Group to perform its obligations hereunder.

  (H) directly or indirectly apply any part of the proceeds of the Loan to the
purchasing or carrying of any "margin stock" within the meaning of Regulation T,
Regulation U or Regulation X, or any regulations, interpretations or rulings
thereunder.

  (I) treat, store, handle, discharge, or dispose of any Hazardous Materials,
Petroleum Products, or Solid Wastes except in material compliance with all
Environmental Laws.

  (J) make or permit any material changes in its accounting policies or
reporting practices, except as may be required by Generally Accepted Accounting
Principles or as advised by the independent public accountants of Borrower.

  (K) directly or indirectly, grant, make, create, incur, assume or suffer to
exist (or enter into or suffer to exist any agreement or restriction that
prohibits or conditions the creation, incurrence or assumption of), any Lien
upon or with respect to any part of its assets, whether now owned or hereafter
acquired, or agree to do any of the foregoing, other than Permitted Liens.

  (L) enter into any agreement, transaction or series of transactions where any
Affiliate, Equity Owner, director, or officer of such Borrower Party is a party
thereto, except (i) for agreements reflected in the Most Recent Financial
Statements, and agreements which provide only for either Permitted Investments
or Permitted Indebtedness, or (ii) other agreements which are upon fair and
reasonable terms that are no less favorable to it than would obtain in a
comparable arm's length transaction with a Person other than an Affiliate,
Equity Owner, director, or officer of such Borrower Party, and that have been
approved by the disinterested members of the Governing Body of the Borrower.

  (M) make any Investment other than Permitted Investments.

  (N) incur, create, assume, or permit to exist any Indebtedness except
Permitted Indebtedness.

7.3 Financial Covenants.

  (A) Borrower will cause the Borrower Consolidated Group to maintain or cause
to be maintained at each Quarter-End during the term of this Agreement:

      (1) A Fixed Charge Coverage of not less than 2.25 to 1.0; provided,
however, that such Fixed Charge Coverage requirement shall be reduced to 2.0 to
1.0 from time to time at the request of Borrower for any two consecutive
Quarters; and

      (2) Tangible Net Worth of not less than $225,000,000.00.

  (B) No Member of the Borrower Consolidated Group will declare or pay any
Dividends, or make any other payment or distribution on account of its Equity
Interests, if such declaration or payment would give rise to a Financial
Covenant Default.

  (C) Except as otherwise approved by Bank, the Borrower Consolidated Group
(taken as a whole) will not make Capital Expenditures in any Fiscal Year in an
aggregate amount in excess of $32,000,000.00 (exclusive of any Capital
Expenditures incurred in connection with any Permitted Acquisition so long as
such Capital Expenditures are included in the pro forma calculations provided to
Bank in connection therewith, and, to the extent that the amount of Capital
Expenditures in any Fiscal Year is less than $32,000,000.00, such difference
shall be added to the amount of Capital Expenditures permitted in any subsequent
Fiscal Year).

7.4 Insurance Covenants. Each Member of the Borrower Consolidated Group will
maintain, or cause to be maintained, public liability and casualty insurance,
all in such form, coverages and amounts as are consistent with industry
practices and with such insurers as may be reasonably satisfactory to Bank. Each
Member of the Borrower Consolidated Group will, upon request, furnish to Bank a
Certificate of Insurance, duly executed by the authorized agent, and other such
evidence of insurance as Bank may require.

7.5 Maintaining Bank Accounts. Each Borrower Party covenants and agrees that
Bank shall be the sole provider of "treasury services" to such Borrower Party,
and except for local payroll accounts, such Borrower Party shall maintain all of
its bank accounts, including any deposit accounts and disbursement accounts,
only with Bank and other banks approved by Bank; provided, however, that this
Section 7.5 shall not apply to (i) treasury services and bank accounts of
Foreign Subsidiaries or of AIC, and (ii) the bank accounts of AIC, AID, AIE, RIP
and TIS or other accounts established in South Dakota for purposes of receiving
royalty payments.

7.6 Filing Fees and Taxes. Borrower covenants and agrees to pay all recording
and filing fees, revenue stamps, taxes and other expenses and charges payable in
connection with the execution and delivery to Bank of this Agreement and the
other Loan Documents.

7.7 Further Assurances. Each Member of the Borrower Consolidated Group covenants
and agrees that, at such Person's cost and expense, upon request of Bank, such
Member of the Borrower Consolidated Group shall duly execute and deliver, or
cause to be duly executed and delivered, to Bank such further instruments and
documents and do and cause to be done such further acts as may be reasonably
necessary or proper in the reasonable opinion of Bank or its counsel to carry
out more effectively the provisions and purposes of this Agreement.

ARTICLE VIII

8. DEFAULT

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

  (A) Borrower shall fail to pay (i) any installment of principal payable under
this Agreement or any other Loan Document as and when the same becomes due, or
(ii) any interest or fee or any other amount payable under this Agreement or any
other Loan Document within five (5) days of the date the same becomes due.

  (B) Any Member of the Borrower Consolidated Group shall fail to pay, perform
or observe any other obligation, condition or covenant to be observed or
performed by it hereunder or under this Agreement or any other Loan Document,
and such failure shall continue for ten (10) days (or such longer period up to
thirty (30) days if such failure is not capable of being cured within ten (10)
days, provided that the applicable Member of the Borrower Consolidated Group has
commenced and continues to diligently pursue cure of such failure) after:

      (1) Notice of such failure from Bank;

      (2) A Responsible Officer of Borrower knows of any such failure; or

      (3) Bank is notified of such failure or should have been so notified
pursuant to the provisions of this Agreement or any other Loan Document.

  (C) There shall occur any Event of Default as defined and provided under any
other Loan Document.

  (D) There shall occur any default or event of default (after the expiration of
any applicable grace and cure period) under any agreement of any Member of the
Borrower Consolidated Group with any Person and relating to the borrowing of
money in excess of $10,000,000.00.

  (E) The validity or enforceability of this Agreement or any other Loan
Document shall be contested by any Member of the Borrower Consolidated Group,
and/or any Member of the Borrower Consolidated Group shall deny that it has any
or further liability or obligation hereunder or thereunder.

  (F) Assignment or attempted assignment by any Member of the Borrower
Consolidated Group of this Agreement, any rights hereunder, or any Advance to be
made hereunder.

  (G) The transfer of any Material Member of the Borrower Consolidated Group's
interest in, or rights under, this Agreement by operation of law or otherwise,
including, without limitation, such transfer by such Member of the Borrower
Consolidated Group as debtor in possession under the Bankruptcy Code, or by a
trustee for such Member of the Borrower Consolidated Group under the Bankruptcy
Code, to any Person, whether or not the obligations of such Member of the
Borrower Consolidated Group under this Agreement are assumed by such Person.

  (H) The dissolution of Borrower, or any Change in Control.

  (I) Any financial statement, representation, warranty or certificate made or
furnished by any Member of the Borrower Consolidated Group to Bank in connection
with this Agreement, or as inducement to Bank to enter into this Agreement, or
in any separate statement or document to be delivered hereunder to Bank, shall
be materially false, incorrect, or incomplete when made.

  (J) The occurrence of any event, act, condition or occurrence of whatever
nature wherein the legality, validity, or enforceability of any provision of any
Loan Document is questioned or challenged.

  (K) Any Material Member of the Borrower Consolidated Group shall admit its
inability to pay its debts as they mature, or shall make an assignment for the
benefit of itself or any of its creditors.

  (L) Proceedings in Bankruptcy, or for reorganization of any Material Member of
the Borrower Consolidated Group, or for the readjustment of any of its debts,
under the Bankruptcy Code, as amended, or any part thereof, or under any other
Laws, whether state or federal, for the relief of debtors, now or hereafter
existing, shall be commenced by any Material Member of the Borrower Consolidated
Group, or shall be commenced against any Material Member of the Borrower
Consolidated Group and shall not be discharged within sixty (60) days of
commencement.

  (M) A receiver or trustee shall be appointed for any Material Member of the
Borrower Consolidated Group or for any substantial part of its assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of any Material Member of the Borrower Consolidated Group, and such
receiver or trustee shall not be discharged, or such proceedings shall not be
discharged within sixty (60) days of its commencement, or any Material Member of
the Borrower Consolidated Group shall discontinue business or materially change
the nature of its business.

  (N) Any Member of the Borrower Consolidated Group shall suffer a final
judgment for payment of money (not covered by insurance) in excess of
$25,000,000.00 and shall not discharge the same within a period of thirty (30)
days unless, pending further proceedings, execution has not been commenced or if
commenced has been effectively stayed or bonded.

  (O) There shall occur any default, event of default or termination event under
any Wachovia Swap Document for which any Borrower Party or other Member of the
Borrower Consolidated Group is a defaulting party or an affected party.

Provided that with respect to each of the foregoing, an Event of Default will be
deemed to have occurred upon the occurrence of the applicable event without
notice being required if Bank is prevented from giving notice by Bankruptcy or
other applicable Law.

8.2 No Advances After Default. Upon the occurrence and during the continuance of
any Default, and notwithstanding any provision contained herein or in any other
Loan Document to the contrary, Bank shall have the absolute right to refuse to
make, and shall be under no obligation to make, any further Advances.

8.3 Acceleration. All Obligations shall, at the option of Bank, become
immediately due and payable, Without Notice, upon the occurrence of an Event of
Default without further action of any kind.

8.4 General Remedies. Upon the occurrence of any Event of Default, Bank shall
have, in addition to the rights and remedies given it by this Agreement and the
other Loan Documents, all those allowed by all applicable Laws.

8.5 Right of Set-Off. Upon the occurrence of and during the continuance of any
Event of Default, Bank may, and is hereby authorized by Borrower, at any time
and from time to time, to the fullest extent permitted by applicable Laws, and
Without Notice to Borrower, set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any other
Indebtedness at any time owing by Bank to, or for the credit or the account of,
Borrower against any or all of the Obligations of Borrower now or hereafter
existing whether or not such Obligations have matured and irrespective of
whether Bank has exercised any other rights that it has or may have with respect
to such Obligations, including without limitation any acceleration rights. The
aforesaid right of set-off may be exercised by Bank against Borrower or against
any trustee in Bankruptcy, debtor in possession, assignee for the benefit of the
creditors, receiver, or execution, judgment or attachment creditor of Borrower,
or such trustee in Bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by Bank prior to the making, filing or issuance, or service upon Bank
of, or of notice of, any such petition; assignment for the benefit of creditors;
appointment or application for the appointment of a receiver; or issuance of
execution, subpoena, order or warrant. Bank agrees to promptly notify Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of Bank under this Section are in addition to the other rights and remedies
(including, without imitation, other rights of set-off) which Bank may have.

8.6 Additional Remedies. In addition to any rights and remedies Bank may
otherwise have under this Agreement, if (i) any Default shall have occurred,
Bank may in its discretion by notice to Borrower, declare the obligation of Bank
to issue any Letter of Credit to be terminated, whereupon the obligation of Bank
to issue any Letter of Credit shall forthwith terminate, and (ii) any Event of
Default shall have occurred, Bank may make demand upon Borrower to, and
forthwith upon such demand Borrower will pay to Bank in same day funds at Bank's
office designated in such demand, for deposit in a special Cash Collateral
Account to be maintained at such office of Bank, an amount equal to the maximum
amount then available to be drawn under any Letter of Credit. The Cash
Collateral Account shall be in the name of Borrower, but under the sole dominion
and control of Bank, and shall be held and disbursed as follows:

  (A) Bank may from time to time invest funds on deposit in the Cash Collateral
Account, reinvest proceeds of any such investments which may mature or be sold,
and invest interest or other income received from any such investments, and all
such investments and reinvestments shall, for purposes of this Agreement,
constitute part of the funds held in the Cash Collateral Account.

  (B) If at any time Bank determines that any funds held in the Cash Collateral
Account are subject to any right or claim of any Person other than claims
arising under this Agreement and/or that the total amount of such funds is less
than the maximum amount at such time available to be drawn under the Letters of
Credit, Borrower will, forthwith upon demand by Bank, pay to Bank, as additional
funds to be deposited and held in the Cash Collateral Account, an amount equal
to the excess of (i) such maximum amount at such time available to be drawn
under the Letters of Credit over (ii) the total amount of funds, if any, then
held in the Cash Collateral Account which Bank determines to be free and clear
of any such right and claim.

  (C) Borrower hereby assigns, transfers and sets over, and grants to Bank a
Lien on and upon, the Cash Collateral Account, including all funds held in the
Cash Collateral Account from time to time and all proceeds thereof, as security
for the Obligations. Borrower agrees that, to the extent notice of sale of any
securities shall be required by Law, at least five Business Days' Notice to
Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. Bank may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it will so adjourned.

  (D)Bank may, at any time or from time to time, apply funds from time to time
held in the Cash Collateral Account to the payment of (i) any Reimbursement
Obligation, or (ii) any other Obligation.

  (E) Neither Borrower nor any Person claiming on behalf of or through Borrower
shall have any right to withdraw any of the funds held in the Cash Collateral
Account after and during the continuance of any Default.

8.7 No Limitation on Rights and Remedies. The enumeration of the powers, rights
and remedies in this Article shall not be construed to limit the exercise
thereof to such time as an Event of Default occurs if, under applicable Law or
any other provision of this Agreement or any other Loan Document, Bank has any
of such powers, rights and remedies regardless of whether an Event of Default
has occurred, and any limitation contained herein or in any of the other Loan
Documents as to Bank's exercise of any power, right or remedy for a period of
time only during the continuance of an Event of Default shall only be applicable
at such time as Bank shall have actual knowledge that such Event of Default is
no longer continuing and for a reasonable time thereafter as may be necessary
for Bank to cease the exercise of such powers, rights and remedies (it being
expressly understood and agreed that until such time as Bank shall obtain such
knowledge and after the expiration of such reasonable time, Bank shall have no
liability whatsoever for the commencement of or continuing exercise of any such
power, right or remedy).

8.8 Application of Proceeds. Except as otherwise expressly required to the
contrary by applicable Law or any other Loan Document, the net cash proceeds
resulting from the exercise of any of the rights and remedies of Bank under this
Agreement, after deducting all charges, expenses, costs and Attorneys' Fees
relating thereto, shall be applied by Bank to the pro rata payment of the
Obligations; and Borrower shall remain liable to Bank for any deficiency.

8.9 Default Costs. Borrower hereby agrees to pay to Bank upon demand all Default
Costs incurred by Bank, which agreement shall be a continuing agreement and
shall survive payment of the Loans and termination of this Agreement.

ARTICLE IX

9. MISCELLANEOUS

9.1 Construction. The provisions of this Agreement shall be in addition to those
of any other Loan Document and any guaranty, pledge or security agreement,
mortgage, deed of trust, security deed, note or other evidence of liability
given by any Member of the Borrower Consolidated Group to or for the benefit of
any Bank Party, all of which shall be construed as complementary to each other,
and all existing liabilities and obligations of any Member of the Borrower
Consolidated Group to any Bank Party and any Liens heretofore granted to or for
the benefit of any Bank Party shall, except and only to the extent expressly
provided herein to the contrary, remain in full force and effect, and shall not
be released, impaired, diminished, or in any other way modified or amended as a
result of the execution and delivery of this Agreement or any other Loan
Document or by the agreements and undertaking of any Member of the Borrower
Consolidated Group contained herein and therein. Nothing herein contained shall
prevent any Bank Party from enforcing any or all other notes, guaranties,
pledges or security agreements, mortgages, deeds of trust, or security deeds in
accordance with their respective terms. In the event of a conflict between any
of the provisions of this Agreement, the Notes, or any other Loan Document, the
provisions most favorable to Bank Parties shall control.

9.2 Indemnity. Each Borrower Party hereby agrees to indemnify Bank Parties and
their respective officers, directors, agents, and attorneys against, and to hold
Bank Parties and all such other Persons harmless from all Indemnified Losses
resulting from any representation or warranty made by any Member of the Borrower
Consolidated Group or on any Member of the Borrower Consolidated Group's behalf
pursuant to this Agreement having been false when made, or resulting from any
Borrower Party's breach of any of the covenants set forth in this Agreement,
which indemnification is in addition to, and not in derogation of, any
statutory, equitable, or common law right or remedy Bank Parties may have for
breach of representation, warranty, statement or covenant or otherwise may have
under any of the Loan Documents. This agreement of indemnity shall be a
continuing agreement and shall survive payment of the Loans and termination of
this Agreement.

9.3 Bank's Consent. Except where otherwise expressly provided in the Loan
Documents, in any instance where the approval, consent, or the exercise of
Bank's judgment or discretion is required or permitted, the granting or denial
of such approval or consent and the exercise of such judgment or discretion
shall be (a) within the sole discretion of Bank exercising commercially
reasonable credit judgment; and (b) deemed to have been given only by a specific
writing intended for the purpose given and executed by Bank.

9.4 Enforcement and Waiver by Bank. Bank shall have the right at all times to
enforce the provisions of this Agreement, the Notes, and each of other Loan
Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Bank in refraining from so
doing at any time or times. The failure of Bank at any time or times to enforce
its rights under such provisions, strictly in accordance with the same, shall
not be construed as having created a custom in any way or manner contrary to
specific provisions of this Agreement or as having in any way or manner modified
or waived the same. All rights and remedies of Bank are cumulative and the
exercise of one right or remedy shall not be deemed a waiver or release of any
other right or remedy.

9.5 No Representation, Assumption, or Duty. Nothing, including any Advance or
acceptance of any document or instrument, shall be construed as a representation
or warranty, express or implied, to any Person by any Bank Party. Any inspection
or audit of the Records of Borrower, or the procuring of documents and financial
and other information, by or on behalf of any Bank Party shall be for Bank
Parties' protection only, and shall not constitute any assumption of
responsibility by any Bank Party with respect thereto or relieve Borrower of any
of Borrower's obligations.

9.6 Expenses of Bank. Borrower will, on demand, reimburse Bank for all
out-of-pocket expenses incurred by Bank in connection with the closing of the
Loans and the preparation, negotiation, amendment, modification, interpretation,
administration or enforcement of this Agreement and the other Loan Documents
and/or in the collection of any amounts owing from any Member of the Borrower
Consolidated Group or any other Person to Bank under this Agreement or any other
Loan Document and, until so paid, the amount of such expenses shall be added to
and become part of the amount of the Obligations.

9.7 Attorneys' Fees. If at any time or times hereafter Bank employs counsel to
advise or provide other representation with respect to this Agreement, any Loan
Document, or any other agreement, document or instrument heretofore, now or
hereafter executed by any Member of the Borrower Consolidated Group and
delivered to Bank with respect to the Obligations, or to commence, defend or
intervene, file a petition, complaint, answer, motion or other pleadings or to
take any other action in or with respect to any pending, threatened or
anticipated suit or proceeding relating to this Agreement, any Loan Document, or
any other agreement, instrument or document heretofore, now or hereafter
executed by any Member of the Borrower Consolidated Group and delivered to Bank
with respect to the Obligations, or to represent Bank in any litigation with
respect to the affairs of any Member of the Borrower Consolidated Group, or to
enforce any rights of Bank or obligations of any Member of the Borrower
Consolidated Group or any other Person which may be obligated to Bank by virtue
of this Agreement, any Loan Document, or any other agreement, document or
instrument heretofore, now or hereafter delivered to Bank by or for the benefit
of any Member of the Borrower Consolidated Group with respect to the
Obligations, or to collect from any Member of the Borrower Consolidated Group
any amounts owing hereunder, then in any such event, all of the Attorneys' Fees
incurred by Bank arising from such services and any expenses, costs and charges
relating thereto shall constitute additional obligations of Borrower payable on
demand and, until so paid, shall be added to and become part of the Obligations.

9.8 Exclusiveness. This Agreement, the Notes, the Security Documents, and any
other Loan Documents made pursuant hereto are made for the sole protection of
the Members of the Borrower Consolidated Group, Bank Parties, and Bank Parties'
successors and assigns, and no other Person shall have any right of action
hereunder.

9.9 Waiver of Punitive Damages. EACH BORROWER PARTY AGREES THAT WITH RESPECT TO
ANY CLAIM OF SUCH PERSON ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, IN NO EVENT SHALL SUCH PERSON HAVE A REMEDY OF, OR SHALL BANK BE
LIABLE FOR, INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, AND
EACH BORROWER PARTY WAIVES ANY RIGHT OR CLAIM TO SUCH DAMAGES SUCH PERSON MAY
HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH THE LOANS OR THE LOAN
DOCUMENTS, WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIAL
PROCESS OR OTHERWISE.

9.10 Waiver and Release. Each Borrower Party (A) waives protest of all
commercial paper at any time held by Bank on which such Borrower Party is any
way liable; (B) waives notice of acceleration and of intention to accelerate;
(C) waives notice and opportunity to be heard, after acceleration, before
exercise by Bank of the remedies of self-help, set-off, or of other summary
procedures permitted by any applicable Laws or by any agreement with such
Borrower Party, and except where required hereby or by any applicable Laws which
requirement cannot be waived, notice of any other action taken by Bank; and (D)
releases Bank Parties and their respective officers, attorneys, agents and
employees from all claims for loss or damage caused by any act or omission on
the part of any of them in connection with the Obligations, the Loan Documents
or the Wachovia Swap Documents.

9.11 Limitation on Waiver of Notice, Etc. Notwithstanding any provision of this
Agreement to the contrary, to the extent that any applicable Law expressly
limits any waiver of any right contained herein or in any other Loan Document
(including any waiver of any notice or other demand), such waiver shall be
ineffective to such extent.

9.12 Additional Costs. In the event that any applicable Law now or hereafter in
effect and whether or not presently applicable to Bank, or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such Governmental Authority (whether or
not having the force of law), shall (i) affect the basis of taxation of payments
to Bank of any amounts payable by Borrower under this Agreement (other than
taxes imposed on the overall net income of Bank), or (ii) impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank, or (iii)
impose any other condition with respect to this Agreement, the Notes or the
Loans, or (iv) affect the amount of capital required or expected to be
maintained by Bank, and the result of any of the foregoing is to increase the
cost to Bank of making, funding or maintaining the Loans or to reduce the amount
of any amount receivable by Bank thereon, then Borrower shall pay to Bank from
time to time, upon request by Bank, additional amounts sufficient to compensate
Bank for such increased cost or reduced amount receivable to the extent Bank is
not compensated therefor in the computation of the interest rate applicable to
the Loans. A statement as to the amount of such increased cost or reduced amount
receivable, prepared in good faith and in reasonable detail by Bank and
submitted by Bank to Borrower, shall be conclusive and binding for all purposes
absent manifest error in computation.

9.13 Illegality and Impossibility. In the event that any applicable Law now or
hereafter in effect and whether or not presently applicable to Bank, or any
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Bank with
any guideline, request or directive of such Governmental Authority (whether or
not having the force of law), including without limitation exchange controls,
shall make it unlawful or impossible for Bank to maintain any Loan under this
Agreement, Borrower shall upon receipt of reasonable notice thereof from Bank
repay in full the then outstanding principal amount of such Loan, together with
all accrued interest thereon to the date of payment and all amounts owing to
Bank, (a) on the last day of the then current interest period applicable to such
Loan if Bank may lawfully continue to maintain such Loan to such day, or (b)
immediately if Bank may not continue to maintain such Loan to such day.

9.14 Participation. Notwithstanding any other provision of this Agreement, each
Borrower Party understands and agrees that Bank may (i) enter into participation
agreements with Participants whereby Bank will allocate certain percentages of
its commitment to them, so long as Bank retains at least a majority of the
rights and obligations under the Loan Documents; and (ii) upon the occurrence of
an Event of Default, assign all or a portion of its rights and obligations under
this Agreement. Upon the occurrence of an Event of Default, Borrower hereby
grants to each such Participant, the right to set off deposit accounts
maintained by Borrower with such Participant in accordance with this Agreement.
Each Member of the Borrower Consolidated Group authorizes Bank to disclose
financial and other information regarding such Person to Participants and
potential Participants.

9.15 Binding Effect, Assignment. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and permitted assigns of
the parties hereto. No Member of the Borrower Consolidated Group has any right
to assign any of its rights or obligations hereunder without the prior written
consent of Bank.

9.16 Entire Agreement, Amendments. This Agreement, including the Exhibits
hereto, all of which are hereby incorporated herein by reference, and the
documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties, and may be amended only by a writing signed on
behalf of the Borrower Parties and holders of a majority of the Line of Credit
Loan Amount and the related rights and obligations under the Loan Documents.

9.17 Severability. If any provision of this Agreement, the Notes, or any of the
other Loan Documents shall be held invalid under any applicable Laws, such
invalidity shall not affect any other provision of this Agreement or such other
instrument or agreement that can be given effect without the invalid provision,
and, to this end, the provisions hereof are severable.

9.18 Headings. The section and paragraph headings hereof are inserted for
convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.

9.19 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

9.20 Seal. This Agreement is intended to take effect as an instrument under
seal.

ARTICLE X

10. SUBMISSION TO JURISDICTION, GOVERNING LAW AND NOTICES

10.1 Notices. Any notices or consents required or permitted by this Agreement or
any other Loan Document shall be in writing and shall be deemed delivered (i) if
delivered in person, when delivered; (ii) if sent by certified mail, postage
prepaid, return receipt requested, at the address set forth below (unless such
address is changed by written notice hereunder), on the date three (3) Business
Days after deposit in the mails; or (iii) if sent via nationally-recognized
overnight courier service (such as Federal Express), on the date one (1)
Business Day after deposit with such courier service:

  (A) If to Borrower or Other Member of Borrower Consolidated Group:

Astec Industries, Inc.
1725 Shepherd Road
Chattanooga, Tennessee 37421
Attention: Mr. F. McKamy Hall

with a copy to

:



Richard W. Grice, Esq.
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424

  (B) If to Bank:

Wachovia Bank, National Association
Commercial Lending Division
TN1008
230 Fourth Avenue North
Eighth Floor
Nashville, Tennessee 37219

with a copy to

:



Ray D. Gibbons, Esq.
Burr & Forman LLP
3100 Wachovia Tower
420 North 20th Street
Birmingham, Alabama 35203

10.2 Governing Law. This Agreement is entered into and performable in Davidson
County, Tennessee, and the substantive Laws, without giving effect to principles
of conflict of laws, of the United States and the State of Tennessee shall
govern the construction of this Agreement and the documents executed and
delivered pursuant hereto, and the rights and remedies of the parties hereto and
thereto, except to the extent that applicable Law requires to the contrary.

10.3 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL, ETC.

  (A) EACH BORROWER PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY:

      (1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF TENNESSEE, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
MIDDLE DISTRICT OF TENNESSEE, AND APPELLATE COURTS FROM ANY THEREOF;

      (2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

      (3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH IN THIS AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH BANK SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO; AND

      (4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

  (B) EACH BORROWER PARTY AND BANK HEREBY:

      (1) IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING
DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, THE NOTES, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH; AND

      (2) AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT
BETWEEN THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

* * * *

 

 

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be executed by their
respective duly authorized representatives as of the day and year first above
written.



ASTEC INDUSTRIES, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Vice President,
Chief Financial Officer and Treasurer

AMERICAN AUGERS, INC.,
a Delaware corporation
By: /s/F. McKamy Hall
F. McKamy Hall, its Treasurer

ASTEC, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

AI DEVELOPMENT GROUP, INC.,
a South Dakota corporation
By: /s/ Jeffrey L. May
Its: Secretary/Treasurer

AI ENTERPRISES, INC.,
a South Dakota corporation
By:/s/ Jeffrey L. May
Its:Secretary/Treasurer

ASTEC INVESTMENTS, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

ASTEC MOBILE SCREENS, INC.,
a Nevada corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

ASTEC SYSTEMS, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

ASTEC UNDERGROUND, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

BREAKER TECHNOLOGY, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

BUCKEYE UNDERGROUND, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

BUCKEYE UNDERGROUND, LLC,
an Ohio limited liability company
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

CEI ENTERPRISES, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

CARLSON PAVING PRODUCTS, INC.,
a Washington corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

HEATEC, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

KOLBERG - PIONEER, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

ROADTEC, INC.,
a Tennessee corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

RI PROPERTIES, INC.,
a South Dakota corporation
By:/s/ Jeffrey L. May
Its:Secretary/Treasurer

TELSMITH, INC.,
a Delaware corporation
By:/s/ F. McKamy Hall
F. McKamy Hall, its Treasurer

TI SERVICES, INC.,
a South Dakota corporation
By:/s/ Jeffrey L. May
Its:Secretary/Treasurer

WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
By:/s/Bradford Vieira
Its:Vice President

EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE

To: Wachovia Bank, National Association
Commercial Lending Division
TN1008
230 Fourth Avenue North, Eighth Floor
Nashville, Tennessee 37219

Pursuant to that certain Credit Agreement, dated as of April 13, 2007 (as
amended from time to time, the "Credit Agreement", capitalized terms used herein
as therein defined), among Astec Industries, Inc., a Tennessee corporation (the
"Borrower"), American Augers, Inc., a Delaware corporation ("AAI"), Astec, Inc.,
a Tennessee corporation ("AI"), AI Development Group, Inc., a South Dakota
corporation ("AID"), AI Enterprises, Inc., a South Dakota corporation ("AIE"),
Astec Investments, Inc., a Tennessee corporation ("AII"), Astec Mobile Screens,
Inc., a Nevada corporation ("AMS"), Astec Systems, Inc., a Tennessee corporation
("ASI"), Astec Underground, Inc., a Tennessee corporation ("AUI"), Breaker
Technology, Inc., a Tennessee corporation ("BTI"), Buckeye Underground, Inc., a
Tennessee corporation ("BUI"), Buckeye Underground, LLC, a Tennessee limited
liability company ("BUL"), CEI Enterprises, Inc., a Tennessee corporation
("CEI"), Carlson Paving Products, Inc., a Washington corporation ("CPP"),
Heatec, Inc., a Tennessee corporation ("HI"), Johnson Crushers International,
Inc., a Tennessee corporation ("JCI"), Kolberg - Pioneer, Inc., a Tennessee
corporation ("KPI"), Roadtec, Inc., a Tennessee corporation ("RI"), RI
Properties, Inc., a South Dakota corporation ("RIP"), Telsmith, Inc., a Delaware
corporation ("TI"), TI Services, Inc., a South Dakota corporation ("TIS"),
(Borrower, AAI, AI, AID, AIE, AII, AMS, ASI, AUI, BTI, BTL, BUI, BUL, CEI, CPP,
HI, JCI, KPI, OEP, RI, RIP, TI, and TIS hereinafter referred to collectively as
the "Borrower Consolidated Group", and each singularly as a "Member of the
Borrower Consolidated Group"), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (the "Bank"), the undersigned submits this
Compliance Certificate and certifies that the covenants and financial tests
described in the Credit Agreement are as follows:

I. Financial Statements and Reports

Compliance
(Please Indicate)

A. Annual CPA audited, consolidated Fiscal Year-End
financial statements of Borrower Consolidated Group
within 120 days after each Fiscal Year-End

Yes  No

B. Annual management-prepared consolidating Fiscal Year-End
financial statements of each Member of the Borrower Consolidated Group within
120 days after each Fiscal Year-End

Yes  No

C. Quarterly management-prepared consolidated financial statements of Borrower
Consolidated Group within 45 days after each Quarter-End

Yes  No

II. Tangible Net Worth

Minimum of $225,000,000 required

Actual Tangible Net Worth for this
reporting period equals $_____________

Yes  No

III. Fixed Charge Coverage

A minimum of 2.25 to 1.0 required at end of each calculated period, except as
permitted by Credit Agreement



   

Numerator

:



EBIDA
Plus: Lease and Rental Expense
TOTAL:

 

$                         
$                         
$                         

Denominator

:



Current Maturities of Long-Term Debt
Plus: Interest Expense
Plus: Lease and Rental Expense
TOTAL:

 

$                         
$                         
$                         
$                         

$                

divided by $             =              
   Numerator               Denominator      Ratio

Yes  No

IV. Leverage Ratio for Computation of Margin

As of the period ending _______________

$               

/ $               =                  
Funded Debt       EBITDA               Ratio



A.  The undersigned represents and warrants to Bank that the undersigned has
individually reviewed the provisions of the Credit Agreement and that a review
of the activities of Borrower during the period covered by this Compliance
Certificate has been made by or under the supervision of the undersigned with a
view to determining whether Borrower has kept, observed, performed and fulfilled
all of its obligations under the Credit Agreement.

B.  Borrower has observed and performed each and every undertaking contained in
the Credit Agreement, and no Default or Event of Default has occurred and is
continuing.

C.  That all information set forth in this Compliance Certificate is true,
complete, and accurate.

Executed this ______ day of __________________, 20___.

   

ASTEC INDUSTRIES, INC.,

 

for itself and as Agent for the other Members of the Borrower Consolidated Group

 

By:                                            

 

Its:                                            



 

 

EXHIBIT B


FORM OF NOTICE OF BORROWING



NOTICE OF BORROWING

_____________, 20__

Wachovia Bank, National Association
Commercial Lending Division
TN1008
230 Fourth Avenue North, Eighth Floor
Nashville, Tennessee 37219

Ladies and Gentlemen:

The undersigned refers to that certain Credit Agreement dated as of April 13,
2007 (as amended from time to time, the "Credit Agreement", capitalized terms
used herein as therein defined) among Astec Industries, Inc., a Tennessee
corporation (the "Borrower"), American Augers, Inc., a Delaware corporation
("AAI"), Astec, Inc., a Tennessee corporation ("AI"), AI Development Group,
Inc., a South Dakota corporation ("AID"), AI Enterprises, Inc., a South Dakota
corporation ("AIE"), Astec Investments, Inc., a Tennessee corporation ("AII"),
Astec Mobile Screens, Inc., a Nevada corporation ("AMS"), Astec Systems, Inc., a
Tennessee corporation ("ASI"), Astec Underground, Inc., a Tennessee corporation
("AUI"), Breaker Technology, Inc., a Tennessee corporation ("BTI"), Buckeye
Underground, Inc., a Tennessee corporation ("BUI"), Buckeye Underground, LLC, a
Tennessee limited liability company ("BUL"), CEI Enterprises, Inc., a Tennessee
corporation ("CEI"), Carlson Paving Products, Inc., a Washington corporation
("CPP"), Heatec, Inc., a Tennessee corporation ("HI"), Johnson Crushers
International, Inc., a Tennessee corporation ("JCI"), Kolberg - Pioneer, Inc., a
Tennessee corporation ("KPI"), Roadtec, Inc., a Tennessee corporation ("RI"), RI
Properties, Inc., a South Dakota corporation ("RIP"), Telsmith, Inc., a Delaware
corporation ("TI"), TI Services, Inc., a South Dakota corporation ("TIS"),
(Borrower, AAI, AI, AID, AIE, AII, AMS, ASI, AUI, BTI, BTL, BUI, BUL, CEI, CPP,
HI, JCI, KPI, OEP, RI, RIP, TI, and TIS hereinafter referred to collectively as
the "Borrower Consolidated Group", and each singularly as a "Member of the
Borrower Consolidated Group"), and Wachovia Bank, National Association, a
national banking association (the "Bank"), and hereby gives you notice,
irrevocably, pursuant to the Credit Agreement, that the undersigned requests a
Line of Credit Loan Advance under the Credit Agreement, and in that connection
sets forth below the information relating to such Line of Credit Loan Advance
(the "Proposed Advance") as required by the Credit Agreement:

The Business Day of the Proposed Advance is _________ __, 20__.1

Check one, and circle options as applicable:

____

The amount of the Proposed Advance is $__________, which shall bear interest at
the Adjusted LIBOR Market Index Rate.

____

The amount of the Proposed Advance is $__________2, which shall bear interest at
the Adjusted LIBOR Rate for a LIBOR Rate Interest Period of [one month / two
months / three months / six months].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Advance:

The representations and warranties contained in each Loan Document are correct
as of the date hereof and after giving effect to the Proposed Advance and to the
application of the proceeds therefrom, as though made on the date hereof; and

No event has occurred and is continuing, or would result from such Proposed
Advance or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours,

 

ASTEC INDUSTRIES, INC.,
for itself and as Agent for the other Members of the
Borrower Consolidated Group

 

By:                                                

 

Its:                                                 

_____________________________

1

Not less than (i) 3 business Days prior to the date such Proposed Advance is
sought if the Proposed Advance is to bear interest at the Adjusted LIBOR Rate,
and (ii) 1 Business Day prior to the date such Proposed Advance is sought if the
Proposed Advance is to bear interest at the Adjusted LIBOR Index Rate.



2

In an amount of not less than $1,000,000.00.



 

 

 

 

 

 

 

EXHIBIT C


FORM OF NOTICE OF CONTINUATION/CONVERSION



NOTICE OF CONVERSION/CONTINUATION

_____________, 20__

Wachovia Bank, National Association
Commercial Lending Division
TN1008
230 Fourth Avenue North, Eighth Floor
Nashville, Tennessee 37219

Ladies and Gentlemen:

The undersigned refers to that certain Credit Agreement dated as of April 13,
2007 (as amended from time to time, the "Credit Agreement", capitalized terms
used herein as therein defined) among Astec Industries, Inc., a Tennessee
corporation (the "Borrower"), American Augers, Inc., a Delaware corporation
("AAI"), Astec, Inc., a Tennessee corporation ("AI"), AI Development Group,
Inc., a South Dakota corporation ("AID"), AI Enterprises, Inc., a South Dakota
corporation ("AIE"), Astec Investments, Inc., a Tennessee corporation ("AII"),
Astec Mobile Screens, Inc., a Nevada corporation ("AMS"), Astec Systems, Inc., a
Tennessee corporation ("ASI"), Astec Underground, Inc., a Tennessee corporation
("AUI"), Breaker Technology, Inc., a Tennessee corporation ("BTI"), Buckeye
Underground, Inc., a Tennessee corporation ("BUI"), Buckeye Underground, LLC, a
Tennessee limited liability company ("BUL"), CEI Enterprises, Inc., a Tennessee
corporation ("CEI"), Carlson Paving Products, Inc., a Washington corporation
("CPP"), Heatec, Inc., a Tennessee corporation ("HI"), Johnson Crushers
International, Inc., a Tennessee corporation ("JCI"), Kolberg - Pioneer, Inc., a
Tennessee corporation ("KPI"), Roadtec, Inc., a Tennessee corporation ("RI"), RI
Properties, Inc., a South Dakota corporation ("RIP"), Telsmith, Inc., a Delaware
corporation ("TI"), TI Services, Inc., a South Dakota corporation ("TIS"),
(Borrower, AAI, AI, AID, AIE, AII, AMS, ASI, AUI, BTI, BTL, BUI, BUL, CEI, CPP,
HI, JCI, KPI, OEP, RI, RIP, TI, and TIS hereinafter referred to collectively as
the "Borrower Consolidated Group", and each singularly as a "Member of the
Borrower Consolidated Group"), and Wachovia Ban, National Association, a
national banking association (the "Bank"), and hereby gives you notice,
irrevocably, pursuant to the Credit Agreement, that the undersigned requests the
conversion of amounts bearing interest at the Adjusted LIBOR Market Index Rate
to LIBOR Rate Borrowings, or the continuation of existing LIBOR Rate Borrowings,
and in that connection sets forth below the information relating to such
conversion or continuation (the "Conversion/Continuation") as required by the
Credit Agreement:

The Business Day of the Conversion/Continuation is _________ __, 20__.3

Check one, and circle options as applicable:

____

The aggregate amount of the Conversion/Continuation is $__________4, which is a
conversion of one or more borrowings currently bearing interest at the Adjusted
LIBOR Market Index Rate, and which as so converted shall bear interest at the
Adjusted LIBOR Rate for a LIBOR Rate Interest Period of [one month / two months
/ three months / six months].

____

The aggregate amount of the Conversion/Continuation is $__________5, which is a
continuation of an existing LIBOR Rate Borrowing with a LIBOR Rate Interest
Period expiring on the Business Day next preceding the Business Day set forth in
Item 1 above, and which shall continue to bear interest at the Adjusted LIBOR
Rate for a LIBOR Rate Interest Period of [one month / two months / three months
/ six months].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Conversion/Continuation:

The representations and warranties contained in each Loan Document are correct
as of the date hereof and after giving effect to the Conversion/Continuation, as
though made on the date hereof; and

No event has occurred and is continuing, or would result from such
Conversion/Continuation, that constitutes a Default.

 

Very truly yours,

 

ASTEC INDUSTRIES, INC.,
for itself and as Agent for the other Members
of the Borrower Consolidated Group

 

By:                                               

 

Its:                                                

3

Not less than 3 Business Days prior to the date such Conversion/Condition is
sought.



4

In an amount of not less than $1,000,000.00.



5

In an amount of not less than $1,000,000.00



 

 

 

 

 

 

 

EXHIBIT D


FORM OF NOTICE OF EFFECTIVENESS



NOTICE OF EFFECTIVENESS

Wachovia Bank, National Association
Commercial Lending Division
TN1008
230 Fourth Avenue North, Eighth Floor
Nashville, Tennessee 37219

Ladies and Gentlemen:

The undersigned refers to that certain Credit Agreement dated as of April 13,
2007 (as amended from time to time, the "Credit Agreement", capitalized terms
used herein as therein defined) among Astec Industries, Inc., a Tennessee
corporation (the "Borrower"), American Augers, Inc., a Delaware corporation
("AAI"), Astec, Inc., a Tennessee corporation ("AI"), AI Development Group,
Inc., a South Dakota corporation ("AID"), AI Enterprises, Inc., a South Dakota
corporation ("AIE"), Astec Investments, Inc., a Tennessee corporation ("AII"),
Astec Mobile Screens, Inc., a Nevada corporation ("AMS"), Astec Systems, Inc., a
Tennessee corporation ("ASI"), Astec Underground, Inc., a Tennessee corporation
("AUI"), Breaker Technology, Inc., a Tennessee corporation ("BTI"), Buckeye
Underground, Inc., a Tennessee corporation ("BUI"), Buckeye Underground, LLC, a
Tennessee limited liability company ("BUL"), CEI Enterprises, Inc., a Tennessee
corporation ("CEI"), Carlson Paving Products, Inc., a Washington corporation
("CPP"), Heatec, Inc., a Tennessee corporation ("HI"), Johnson Crushers
International, Inc., a Tennessee corporation ("JCI"), Kolberg - Pioneer, Inc., a
Tennessee corporation ("KPI"), Roadtec, Inc., a Tennessee corporation ("RI"), RI
Properties, Inc., a South Dakota corporation ("RIP"), Telsmith, Inc., a Delaware
corporation ("TI"), TI Services, Inc., a South Dakota corporation ("TIS"),
(Borrower, AAI, AI, AID, AIE, AII, AMS, ASI, AUI, BTI, BTL, BUI, BUL, CEI, CPP,
HI, JCI, KPI, OEP, RI, RIP, TI, and TIS hereinafter referred to collectively as
the "Borrower Consolidated Group", and each singularly as a "Member of the
Borrower Consolidated Group"), and Wachovia Bank, National Association, a
national banking association (the "Bank").

The Borrower hereby gives you notice, pursuant to Section 5.4 of the Credit
Agreement, that the Credit Agreement shall be deemed effective upon May 1, 2007.

The Borrower hereby certifies that during the period from the date of the Credit
Agreement to the Effective Date:

(a) No Default or Event of Default has occurred (as if the Credit Agreement had
been in effect); and

(b) No Agreement Effectiveness Material Adverse Change has occurred.

 

Very truly yours,

 

ASTEC INDUSTRIES, INC.,
for itself and as Agent for the other Members
of the Borrower Consolidated Group

 

By:/s/ F. McKamy Hall                     
F. McKamy Hall
Its: Vice President, Chief Financial Officer and Treasurer

       

